Case 16-10284-KJC        Doc 247        Filed 07/19/16        Page 1 of 50

Exhibit 10.3

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

In re:    §       §    WAVE SYSTEMS CORP.,    §    Case No. 16-10284    §   

                  Debtor.

   §    Chapter 11    §   

 

 

PLAN OF REORGANIZATION OF THE DEBTOR

DATED JULY 19, 2016

 

 

Proponent of the Plan

Alan M. Root (No. 5427)

ARCHER & GREINER, P.C.

300 Delaware Avenue, Suite 1100

Wilmington, DE 19801

Email aroot@archerlaw.com

-and-

Stephen M. Packman

ARCHER & GREINER, P.C

1650 Market Street , 32nd Floor

Philadelphia, PA 19103-7393

Email: spackman@archerlaw.com

COUNSEL TO CHAPTER 11 TRUSTEE

FOR THE DEBTOR



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 2 of 50

 

TABLE OF CONTENTS

 

         Page  

ARTICLE I SUMMARY OF THE PLAN

     1   

ARTICLE II DEFINITIONS, RULES OF INTERPRETATION, AND CONSTRUCTION OF TERMS

     1   

ARTICLE III DESIGNATION OF CLAIMS AND EQUITY INTERESTS

     2   

3.1

 

Summary

     2   

3.2

 

Identification of Classes

     2   

3.3

 

Unimpaired Classes

     3   

3.4

 

Impaired Classes/Entitled to Vote

     3   

3.5

 

Impaired Classes/Deemed to Reject

     3   

3.6

 

Elimination of Classes for Voting Purposes

     3   

3.7

 

Controversy Concerning Classification, Impairment or Voting Rights

     3   

ARTICLE IV TREATMENT OF UNCLASSIFIED CLAIMS

     3   

4.1

 

Administrative Claims

     3   

4.2

 

Allowed Priority Tax Claims

     6   

4.3

 

Ordinary Course Liabilities and Allowed Post-Petition Lender Financing Claim

     6   

ARTICLE V CLASSIFICATION AND TREATMENT OF CLASSIFIED CLAIMS AND EQUITY INTERESTS

     7   

5.1

 

Treatment of Allowed Secured Claims (Class 1)

     7   

5.2

 

Treatment of Allowed Priority Unsecured Non-Tax Claims (Class 2)

     7   

5.3

 

Treatment of Allowed General Unsecured Claims (Class 3)

     8   

5.4

 

Treatment of Allowed Intercompany Claims (Class 4)

     8   

5.5

 

Treatment of Allowed Equity Interests (Class 5)

     8   

ARTICLE VI MEANS FOR IMPLEMENTATION OF THE PLAN

     9   

6.1

 

Continued Corporate Existence

     9   

6.2

 

Management and Board of Directors and Discharge of Chapter 11 Trustee

     9   

6.3

 

Arrangements with the Distribution Trustee

     9   

6.4

 

The Closing

     9   

6.5

 

Tax Treatment of the Distribution Trust

     11   

6.6

 

Right to Enforce, Compromise, or Adjust Distribution Trust Assets

     12   

6.7

 

Preservation of Rights of Action

     12   

 

i



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 3 of 50

 

ARTICLE VII PROVISIONS GOVERNING RESOLUTION OF CLAIMS AND DISTRIBUTIONS OF
PROPERTY UNDER THE PLAN

     12   

7.1

 

Right to Object to Claims

     12   

7.2

 

Deadline for Objecting to Claims

     13   

7.3

 

Deadline for Responding to Claim Objections

     13   

7.4

 

Right to Request Estimation of Claims

     13   

7.5

 

Distribution Procedures Regarding Allowed Claims

     14   

7.6

 

Procedures Regarding Distributions from the Distribution Trust

     16   

ARTICLE VIII EXECUTORY CONTRACTS

     16   

8.1

 

Assumption of Executory Contracts

     16   

8.2

 

Rejection of Executory Contracts

     16   

8.3

 

Procedures Related to Assumption of Executory Contracts

     17   

8.4

 

Rejection Claim Bar Date

     19   

8.5

 

Indemnification Obligations

     19   

8.6

 

Federal Government Rights

     19   

ARTICLE IX EFFECT OF REJECTION BY ONE OR MORE CLASSES

     20   

9.1

 

Impaired Classes Entitled to Vote

     20   

9.2

 

Acceptance by Class

     20   

9.3

 

Reservation of Cramdown Rights

     20   

ARTICLE X EFFECT OF CONFIRMATION

     20   

10.1

 

Legally Binding Effect

     20   

10.2

 

Vesting of Property of Debtor in Reorganized Debtor

     20   

ARTICLE XI INJUNCTIONS, RELEASES, AND DISCHARGE

     21   

11.1

 

Discharge of the Debtor

     21   

11.2

 

Discharge Injunction

     21   

11.3

 

Exculpation and Limitation of Liability

     21   

11.4

 

Releases by the Debtor

     22   

11.5

 

Releases by Third Parties

     23   

ARTICLE XII RETENTION OF JURISDICTION

     24   

12.1

 

Bankruptcy Court Jurisdiction

     24   

12.2

 

Limitation on Jurisdiction

     25   

 

ii



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 4 of 50

 

ARTICLE XIII MISCELLANEOUS PROVISIONS

     26   

13.1

 

Conditions to Confirmation

     26   

13.2

 

Conditions to Effectiveness

     26   

13.3

 

Exemption from Transfer Taxes

     26   

13.4

 

Securities Exemption

     26   

13.5

 

Defects, Omissions and Amendments of the Plan

     27   

13.6

 

Withdrawal of Plan

     27   

13.7

 

Due Authorization By Holders of Claims and Equity Interests

     27   

13.8

 

Filing of Additional Documentation

     28   

13.9

 

Governing Law

     28   

13.10

 

Successors and Assigns

     28   

13.11

 

Transfer of Claims and Equity Interests

     28   

13.12

 

Notices

     28   

13.13

 

U.S. Trustee Fees

     30   

13.14

 

Implementation

     30   

13.15

 

No Admissions

     30   

ARTICLE XIV SUBSTANTIAL CONSUMMATION

     31   

14.1

 

Substantial Consummation

     31   

14.2

 

Final Decree

     31   

 

iii



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 5 of 50

 

EXHIBITS TO THE PLAN   

Glossary of Defined Terms

     Exhibit A   

 

iv



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 6 of 50

 

David W. Carickhoff, the Chapter 11 Trustee of the Debtor, Wave Systems Corp.,
in the above-referenced Bankruptcy Case proposes the Plan of Reorganization of
the Debtor dated July 18, 2016. Reference is made to the Disclosure Statement
Pursuant to 11 U.S.C. § 1125 in Support of the Plan of Reorganization of the
Debtor dated July 18, 2016 for a discussion of the Debtor’s history, business,
property and results of operations, and for a summary of the Plan and certain
related matters.

All are encouraged to read the Plan and the Disclosure Statement in their
entirety before voting to accept or reject the Plan. No materials, other than
the Disclosure Statement and any exhibits and schedules attached thereto or
referenced therein, have been approved by the Proponents for use in soliciting
acceptances or rejections of the Plan.

For avoidance of doubt, the Plan applies and preserves the maximum global
jurisdiction possible under applicable U.S. law, including, without limitation,
over the assets of the Debtor wherever located. The Plan is also consistent with
and implements the decisions of the Bankruptcy Court that are described in the
Disclosure Statement.

ARTICLE I

SUMMARY OF THE PLAN

An overview of the Plan is set forth in the Disclosure Statement. Generally, the
Plan provides for (1) the reorganization of the Debtor by retiring, cancelling,
extinguishing and/or discharging the Debtor’s prepetition Equity Interests and
issuing New Equity in the Reorganized Debtor to ESW Capital, LLC, in its
capacity as the Plan Sponsor and to ESW Capital, LLC, in is capacity as the
Post-Petition Lender, to the extent that it exercises the Subscription Option,
and (2) the distribution of Cash and rights to certain litigation recoveries to
holders of Allowed Claims and, if sufficient funds remain, Equity Interests, in
accordance with the priority scheme established by the Bankruptcy Code.

The reorganization of the Debtor and its estate described herein will be
implemented via (1) issuance of a portion of New Equity in the Reorganized
Debtor to ESW or an affiliate, as the Plan Sponsor, in exchange for the Plan
Consideration; (2) receipt of a portion of the New Equity of the Reorganized
Debtor by ESW, as the Post-Petition Lender, pursuant to the Subscription Option;
(3) distribution of the Cash Consideration to the holders of Allowed Claims and
Equity Interests; and (4) creation of the Distribution Trust to pursue certain
avoidance claims and causes of action for the benefit holders of Allowed Claims
and Equity Interests.

ARTICLE II

DEFINITIONS, RULES OF INTERPRETATION, AND CONSTRUCTION OF TERMS

2.1 All capitalized terms not defined elsewhere in the Plan shall have the
meanings assigned to them in the Glossary of Defined Terms attached as Exhibit A
to the Plan. Any capitalized term used in the Plan that is not defined herein
has the meaning ascribed to that term in the Bankruptcy Code and/or Bankruptcy
Rules.

 

1



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 7 of 50

 

2.2 For purposes of the Plan, any reference in the Plan to an existing document
or exhibit filed or to be filed means that document or exhibit as it may have
been or may be amended, supplemented, or otherwise modified.

2.3 The words “herein,” “hereof” and “hereunder” and other words of similar
import refer to the Plan as a whole and not to any particular section,
subsection or clause contained in the Plan, unless the context requires
otherwise. Whenever from the context it appears appropriate, each term stated in
either the singular or the plural includes the singular and the plural, and
pronouns stated in the masculine, feminine or neuter gender include the
masculine, feminine and the neuter. The section headings contained in the Plan
are for reference purposes only and shall not affect in any way the meaning or
interpretation of the Plan.

2.4 Captions and headings to articles, sections and exhibits are inserted for
convenience of reference only and are not intended to be part of or to affect
the interpretation of the Plan.

2.5 The rules of construction set forth in section 102 of the Bankruptcy Code
shall apply.

2.6 In computing any period of time prescribed or allowed by the Plan, the
provisions of Bankruptcy Rule 9006(a) shall apply.

ARTICLE III

DESIGNATION OF CLAIMS AND EQUITY INTERESTS

3.1 Summary

Pursuant to section 1122 of the Bankruptcy Code, a Claim or Equity Interest is
placed in a particular Class for purposes of voting on the Plan and receiving
Distributions under the Plan only to the extent (i) the Claim or Equity Interest
qualifies within the description of that Class; (ii) the Claim or Equity
Interest is an Allowed Claim or Allowed Equity Interest in that Class, and is
classified in another Class or Classes to the extent that any remainder of the
Claim or Equity Interest qualifies within the description of such other Class or
Classes; and (iii) the Claim or Equity Interest has not been paid, released, or
otherwise compromised before the Effective Date. A Claim or Equity Interest
which is not an Allowed Claim or Allowed Equity Interest, including a Disputed
Claim, is not in any Class, and, notwithstanding anything to the contrary
contained in the Plan, no Distribution shall be made on account of any Claim or
Equity Interest which is not an Allowed Claim or Allowed Equity Interest. In
accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative
Claims, Professional Compensation Claims, and Priority Tax Claims are not
classified under the Plan and are excluded from the following Classes.

3.2 Identification of Classes

The following is a designation of the classes of Claims and Equity Interests
under the Plan.

 

2



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 8 of 50

 

Class 1: Secured Claims

Class 2: Priority Unsecured Non-Tax Claims

Class 3: General Unsecured Claims

Class 4: Intercompany Claims

Class 5: Equity Interests

3.3 Unimpaired Classes

Classes 1 and 2 are unimpaired under the Plan. Under section 1126(f) of the
Bankruptcy Code, holders of Claims in Classes 1 and 2 are conclusively presumed
to have accepted the Plan and are therefore not entitled to vote to accept or
reject the Plan.

3.4 Impaired Classes/Entitled to Vote

Class 3 and Class 4 are impaired under the Plan. Holders of Allowed Claims in
Class 3 and Class 4 are entitled to vote to accept or reject the Plan.

3.5 Impaired Classes/Deemed to Reject

Class 5 is impaired under the Plan but is deemed to reject the Plan. Therefore,
Interest Holders in Class 5 are not entitled to vote to accept or reject the
Plan.

3.6 Elimination of Classes for Voting Purposes

Any Class of Claims or Equity Interests that is not occupied as of the date of
the commencement of the Confirmation Hearing by an Allowed Claim, an Allowed
Equity Interest, or a Claim or Equity Interest temporarily allowed under Rule
3018 of the Bankruptcy Rules shall be deemed deleted from the Plan for purposes
of voting on acceptance or rejection of the Plan by such Class under section
1129(a)(8) of the Bankruptcy Code.

3.7 Controversy Concerning Classification, Impairment or Voting Rights

In the event a controversy or dispute should arise involving issues related to
the classification, impairment or voting rights of any Creditor or Interest
Holder under the Plan, whether before or after the Confirmation Date, the
Bankruptcy Court may, after notice and a hearing, determine such controversy.
Without limiting the foregoing, the Bankruptcy Court may estimate for voting
purposes (i) the amount of any contingent or unliquidated Claim the fixing or
liquidation of, as the case may be, would unduly delay the administration of the
Bankruptcy Case and (ii) any right to payment arising from an equitable remedy
for breach of performance.

ARTICLE IV

TREATMENT OF UNCLASSIFIED CLAIMS

4.1 Administrative Claims

(a) General: Except with regards to the Ordinary Course Liabilities, including
Allowed Post-Petition Lender Financing Claims (the treatment of which is
described in Section 4.3 (below)),

 

3



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 9 of 50

 

subject to the bar date provisions herein, unless otherwise agreed to by the
parties, each holder of an Allowed Administrative Claim shall receive, from the
Cash Consideration, Cash equal to the unpaid portion of such Allowed
Administrative Claim within ten (10) days after the later of (a) the Effective
Date, (b) the Allowance Date, or (c) such date as is mutually agreed upon by the
Chapter 11 Trustee, the Plan Sponsor and the holder of such Claim. For the
avoidance of doubt, it is contemplated that Professional Fee Claims which are
provided for under the Budget shall be paid from Post-Petition Financing, not
from the Cash Consideration. Non-Budgeted Professional Fee Claims include any
Chapter 7 or 11 Trustee Fee requests for compensation and any request for
compensation filed by GrowthPoint Technology Partners, LLC in connection with
the transactions contemplated hereunder, which claims, if and when Allowed,
shall be paid in full from the Cash Consideration.

(b) Payment of Statutory Fees: All fees payable pursuant to 28 U.S.C. § 1930
shall be paid in Cash through the Post-Petition Financing, up to the amount set
forth in the Approved Budget, and otherwise with the Cash Consideration equal to
the amount of such Administrative Claim when due or no later than the Effective
Date. Postpetition U.S. Trustee fees and post-confirmation reports shall be paid
and filed as required by 28 U.S.C. § 1930 until the Bankruptcy Case is closed,
converted or dismissed, and failure to do either timely is a material default
pursuant to section 1112 of the Bankruptcy Code. After confirmation, the
Distribution Trustee will file with the court and serve on the U.S. Trustee
quarterly financial reports in a format prescribed by the U.S. Trustee, and the
Distribution Trustee will pay post-confirmation quarterly fees to the U.S.
Trustee until a final decree is entered or the case is converted or dismissed as
provided in 28 U.S.C. § 1930(a)(6). In no event will the Reorganized Debtor be
responsible for any U.S. Trustee fees.

(d) Bar Date for Administrative Claims:

(i) General Provisions: Except as otherwise provided in this Article IV,
requests for payment of Administrative Claims must be included within an
application (setting forth the amount of, and basis for, such Administrative
Claims, together with documentary evidence) and Filed and served on respective
counsel for the Chapter 11 Trustee and Plan Sponsor no later than ten (10) days
after the Confirmation Hearing or by such earlier deadline governing a
particular Administrative Claim contained in an order of the Bankruptcy Court
entered before the Effective Date. Holders of Administrative Claims (including,
without limitation, professionals requesting compensation or reimbursement of
expenses and the holders of any Claims for federal, state or local taxes) that
are required to File a request for payment of such Claims and that do not File
such requests by the applicable bar date specified in either section
4.1(d)(i),(ii) or (iii) hereof shall be forever barred from asserting such
Claims against the Debtor or any of its property, absent order of the Court to
the contrary. Requests for payments of Administrative Claims included within a
proof of claim are of no force and effect, and shall be disallowed in their
entirety as of the Confirmation Date unless such Administrative Claim is
subsequently Filed in a timely fashion as provided herein.

(ii) Professionals: All professionals or other entities requesting compensation
or reimbursement of expenses pursuant to sections 327, 328, 330, 331, 503(b) and
1103 of the Bankruptcy Code for services rendered before the Effective Date
(including, without limitation,

 

4



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 10 of 50

 

any compensation or commission requested by any professional or any other entity
in connection with the Chapter 7 Case or for making a substantial contribution
in the Bankruptcy Case) shall File and serve on the Reorganized Debtor, the
Distribution Trust, the U.S. Trustee and the Post-Confirmation Service List an
application for final allowance of compensation and reimbursement of expenses no
later than forty-five (45) days after the Effective Date. Objections to
applications of professionals for compensation or reimbursement of expenses must
be filed and served on the Reorganized Debtor, the Distribution Trust, the U.S.
Trustee and the Post-Confirmation Service List and the professionals to whose
application the objections are addressed no later than twenty-one (21) days
after the date the application is filed, or the Bankruptcy Court may enter an
order authorizing the fees without a hearing. For the avoidance of doubt, the
Chapter 7 Trustee and the Chapter 11 Trustee shall not be required to file a
request for compensation within 45 days of the Effective Date. The Chapter 7
Trustee and the Chapter 11 Trustee shall have 120 days after the Effective Date
to file a request for compensation. The Chapter 7 Trustee’s compensation and the
Chapter 11 Trustee’s compensation shall be paid from the Cash Consideration, and
the Distribution Trustee shall make appropriate reserves for such compensation.

As provided in the Post-Petition Financing Order, under the Post-Petition
Facility, the Final Borrowing Notice shall identify the Estimated Professionals
Amount to be held in the Segregated Account pending approval by the Bankruptcy
Court of payment of such amounts to the extent incurred under the Approved
Budget. The Segregated Account shall be held by Chapter 11 Trustee prior to the
Effective Date, and the Distribution Trustee, after the Effective Date, and
payment from the Estimated Professionals Account shall only be payable upon
further order from the Court. Any amounts remaining in the Segregated Account
one-hundred twenty (120) days after the Effective Date shall be returned to the
Post-Petition Lender. To the extent any estate professional seeks payment of
fees and reimbursements or expenses in excess of the amount provided for in the
Final Borrowing Notice, such fees shall be paid from the Cash Consideration upon
further order from the Court, not from the Segregated Account. Any professional
fees and reimbursements or expenses incurred by the Reorganized Debtor
subsequent to the Effective Date may be paid without application to the
Bankruptcy Court. Any professional fees and reimbursements or expenses incurred
by the Reorganized Debtor subsequent to the Effective Date may be paid by the
Reorganized Debtor without application to the Bankruptcy Court. Any professional
fees and reimbursements or expenses incurred by the Distribution Trustee
subsequent to the Effective Date may be paid by the Distribution Trustee without
application to the Bankruptcy Court.

(iii) Tax Claims: All requests for payment of Administrative Claims and other
Claims by a Governmental Unit for taxes (and for interest and/or penalties
related to such taxes) for any tax year or period, which accrued or was assessed
within the period from and including the Petition Date through and including the
Effective Date (“Post-Petition Tax Claims”) and for which no bar date has
otherwise been previously established, must be Filed on or before the later of
(i) forty-five (45) days following the Effective Date; and (ii) ninety (90) days
following the filing with the applicable Governmental Unit of the tax return for
such taxes for such tax year or period. Any holder of any Post-Petition Tax
Claim that is required to File a request for payment of such taxes and does not
File such a Claim by the applicable bar date shall be forever barred from
asserting any such Post-Petition Tax Claim against the Debtor or its property,
whether any such Post-Petition Tax Claim is deemed to arise prior to, on, or
subsequent to the Effective Date.

 

5



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 11 of 50

 

To the extent that the holder of a Post-Petition Tax Claim holds a lien to
secure its Claim under applicable state law, the holder of such Claim shall
retain its lien until its Allowed Post-Petition Tax Claim has been paid in full.

4.2 Allowed Priority Tax Claims

Each Holder of an Allowed Priority Tax Claim against Debtor shall receive, from
the Cash Consideration, in full satisfaction, settlement, release and discharge
of, and in exchange for, such Allowed Priority Tax Claim (i) Cash equal to the
amount of such Allowed Priority Tax Claim, (ii) payment in full through the
fifth anniversary of the Petition Date, plus interest, or (iii) such other less
favorable treatment to the Holders of an Allowed Priority Tax Claim as to which
the Debtor, or the Chapter 11 Trustee, the Plan Sponsor, and the Holder of such
Allowed Priority Tax Claims shall have agreed upon in writing.

4.3 Ordinary Course Liabilities and Allowed Post-Petition Lender Financing Claim

(a) All Ordinary Course Liabilities are deemed to be Allowed Claims to the
extent set forth in the Approved Budget. Except as set forth below in
Section 4.3(b), holders of Administrative Claims on account of Ordinary Course
Liabilities are not required to file or serve any request for payment of the
Ordinary Course Liability. As provided in the Post-Petition Financing Order,
under the Post-Petition Facility, the Final Borrowing Notice shall identify the
Estimated Liabilities Amount under the Approved Budget to be held in the
Segregated Account pending payment. The Segregated Account shall be held by
Chapter 11 Trustee prior to the Effective Date, and the Distribution Trustee,
after the Effective Date. Any amounts remaining in the Segregated Account
one-hundred twenty (120) days after the Effective Date shall be returned to the
Post-Petition Lender. To the extent any Ordinary Course Liability is in excess
of the Estimated Liabilities Amount provided for in the Final Borrowing Notice,
such amounts will be paid from the Cash Consideration. The Chapter 11 Trustee
shall continue to pay each Ordinary Course Liability accrued prior to the
Effective Date, pursuant to the payment terms and conditions of the particular
transaction giving rise to the Ordinary Course Liability, and the Approved
Budget. The Reorganized Debtor shall continue to pay each Ordinary Course
Liability accrued after the Effective Date, pursuant to the payment terms and
conditions of the particular transaction giving rise to the Ordinary Course
Liability.

(b) Allowed Post-Petition Lender Financing Claim: The Post-Petition Lender
Financing Claim is Allowed in full, but shall not be paid from the Cash
Consideration . Pursuant to the Subscription Option, the Post-Petition Lender
shall have the option, on account of being the holder of the Allowed
Post-Petition Lender Financing Claim, to exchange a total of up to $1,800,000 in
satisfaction of such amount of its Allowed Claim for up to a total of 600
shares, equal to 60 percent, of the issued New Equity, at a rate of $3,000 of
its Allowed Post-Petition Lender Financing Claim for one (1) share of New
Equity. Further, the Post-Petition Lender, on account of being the holder of the
Allowed Post-Petition Lender Financing Claim, shall receive, from the Financing
Consideration, payment in Cash of the remaining amount of the Allowed
Post-Petition Lender Financing Claim after the Post-Petition Lender has
exercised the

 

6



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 12 of 50

 

Subscription Option to receive its share of the New Equity.1 For the avoidance
of doubt, no portion of the Allowed Post-Petition Lender Financing Claim shall
be paid from the Cash Consideration. On the Effective Date, all liens and
interests granted in exchange for or in connection with the Post-Petition Note
and/or under the Post-Petition Financing Order shall be deemed discharged,
cancelled, and released and shall be of no further force and effect and neither
the Estate nor the Distribution Trust (as applicable) shall have any obligation
to repay the Allowed Post-Petition Lender Financing Claim from the Cash
Consideration. The Financing Consideration payable by the Plan Sponsor under the
Plan shall be increased to account for any Cash payment to the Post-Petition
Lender on account of the Allowed Post-Petition Lender Financing Claim, such that
the Plan Consideration provided to the Estate net of all Cash payments to the
Post-Petition Lender on account of its Allowed Post-Petition Lender Financing
Claim shall be $6,875,000.

(c) Any fees or expenses of ESW Capital, LLC that are not otherwise paid out of
the Post-Petition Financing pursuant to the Post-Petition Financing Order,
including amounts identified under the Final Borrowing Notice, shall be deemed
Allowed and payable as an Ordinary Course Liability pursuant to
Section 1129(a)(4) of the Bankruptcy Code.

ARTICLE V

CLASSIFICATION AND TREATMENT

OF CLASSIFIED CLAIMS AND EQUITY INTERESTS

5.1 Treatment of Allowed Secured Claims (Class 1)

Each holder of an Allowed Secured Claim shall receive, at the election of the
Plan Sponsor, on account of and in full and complete settlement, release and
discharge of, and in exchange for, its Allowed Secured Claims, (i) its Pro Rata
Share of the Cash Consideration (ii) reinstatement pursuant to section 1124 of
the Bankruptcy Code, (iii) receipt of the collateral securing such claim and any
interest required to be paid pursuant to section 506(b) of the Bankruptcy Code,
(iv) such other treatment as the Plan Sponsor and the applicable holder of the
Allowed Secured Claim may agree, and/or (v) such other recovery necessary to
satisfy section 1129 of the Bankruptcy Code.

5.2 Treatment of Allowed Priority Unsecured Non-Tax Claims (Class 2)

Each holder of an Allowed Priority Unsecured Non-Tax Claim against the Debtor
shall receive, from the Cash Consideration, on the Effective Date, on account of
and in full and complete settlement, release and discharge of, and in exchange
for, such Allowed Priority Unsecured Non-Tax Claim, either cash equal to the
full unpaid amount of such Allowed Priority Unsecured Non-Tax Claim, or such
other treatment as the Chapter 11 Trustee, the Plan Sponsor and the holder of
such Allowed Priority Unsecured Non-Tax Claim shall have agreed.

 

 

1  The Plan Sponsor reserves the right to modify the Subscription Option,
provided that (i) no such modification shall adversely impact the Plan treatment
of other creditors and (ii) such modification is approved by the Post-Petition
Lender.

 

7



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 13 of 50

 

5.3 Treatment of Allowed General Unsecured Claims (Class 3)

As soon as practicable after the Effective Date, each holder of an Allowed
General Unsecured Claim shall receive, on account of and in full and complete
settlement, release and discharge of, and in exchange for its Allowed General
Unsecured Claim, its Pro Rata Share of (i) remaining Cash Consideration after
payment of Allowed Administrative Claims, Allowed Priority Tax Claims, Allowed
Secured Claims, and Allowed Priority Unsecured Non-Tax Claims, and (ii) the
Beneficial Interest in the Distribution Trust in accordance with the
Distribution Trust Agreement. In no event shall any holder of an Allowed General
Unsecured Claim receive a distribution in an amount in excess of the principal
amount of the respective holder’s Allowed General Unsecured Claim. Holders of
Allowed General Unsecured Claims shall not receive any Distribution on account
of any postpetition interest.

Allowed General Unsecured Claims shall share pro rata with Allowed Intercompany
Claims in the remaining Cash Consideration and the Beneficial Interest in the
Distribution Trust.

5.4 Treatment of Allowed Intercompany Claims (Class 4)

As soon as practicable after the Effective Date, each holder of an Allowed
Intercompany Claim shall receive, on account of and in full and complete
settlement, release and discharge of, and in exchange for its Allowed
Intercompany, its Pro Rata Share of (i) remaining Cash Consideration after
payment of Allowed Administrative Claims, Allowed Priority Tax Claims, Allowed
Secured Claims, and Allowed Priority Unsecured Non-Tax Claims, and (ii) the
Beneficial Interest in the Distribution Trust in accordance with the
Distribution Trust Agreement. In no event shall any holder of an Allowed
Intercompany Claim receive a distribution in an amount in excess of the
principal amount of the respective holder’s Allowed Intercompany Claim. Holders
of Allowed Intercompany Claims shall not receive any Distribution on account of
any postpetition interest.

Allowed Intercompany Claims shall share pro rata with Allowed General Unsecured
Claims in the remaining Cash Consideration and the Beneficial Interest in the
Distribution Trust.

5.5 Treatment of Allowed Equity Interests (Class 5)

As soon as practicable after the Effective Date, each holder of an Allowed
Equity Interest shall receive, on account of and in full and complete release
and discharge of, and in exchange for its Allowed Equity Interests, its Pro Rata
Share of (i) remaining Cash Consideration after payment of Allowed
Administrative Claims, Allowed Priority Tax Claims, Allowed Secured Claims,
Allowed Priority Unsecured Non-Tax Claims, Allowed General Unsecured Claims and
Allowed Intercompany Claims, and (ii) the Beneficial Interest in the
Distribution Trust in accordance with the Distribution Trust Agreement,
following payment in full of all Allowed General Unsecured Claims. Holders of
Equity Interests as of the Voting Record Date shall be entitled to a
distribution as a member of Class 5.

 

8



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 14 of 50

 

No Distributions shall be made to holders of Allowed Equity Interests unless and
until holders of Allowed Claims have been paid in full and any Disputed Claims
have been disallowed pursuant to an Order of the Bankruptcy Court (or if
Allowed, paid in full).

ARTICLE VI

MEANS FOR IMPLEMENTATION OF THE PLAN

6.1 Continued Corporate Existence

Except as otherwise provided in the Plan, the Reorganized Debtor will continue
to exist after the Effective Date as a corporate entity, with all of the powers
of a corporation under applicable law in the jurisdiction in which the Debtor is
incorporated and pursuant to its Charter Documents in effect before the
Effective Date, as such documents are amended by or pursuant to the Plan.

Upon the Effective Date, and without any further action by the shareholders,
directors, or officers of the Reorganized Debtor, the Reorganized Debtor’s
Charter Documents shall be deemed amended (a) to the extent necessary, to
incorporate the provisions of the Plan, and (b) to prohibit the issuance by the
Reorganized Debtor of nonvoting securities to the extent required under section
1123(a)(6) of the Bankruptcy Code, subject to further amendment of such Charter
Documents as permitted by applicable law, and to the extent such documents are
amended, such documents are deemed to be amended pursuant to the Plan and
require no further action or approval other than any requisite filings required
under applicable state, provincial or federal law. The Charter Documents shall
be filed with the Plan Supplement.

6.2 Management and Board of Directors and Discharge of Chapter 11 Trustee

The Plan Sponsor may nominate and elect new members for the board of directors
of the Reorganized Debtor in accordance with the Reorganized Debtor’s Charter
Documents. Upon the Effective Date, the Chapter 11 Trustee shall no longer serve
in such capacity and shall be discharged of all duties in connection therewith.

6.3 Arrangements with the Distribution Trustee

By the Plan Supplement Deadline of August 9, 2016, the Chapter 11 Trustee, shall
file with the Bankruptcy Court a disclosure identifying the Distribution Trustee
under the Distribution Trust. At the Confirmation Hearing, the Bankruptcy Court
shall ratify such Distribution Trustee. All compensation for the Distribution
Trustee shall be paid from the Distribution Trust Assets in accordance with the
Distribution Trust Agreement. The approved person shall serve as the
Distribution Trustee on execution of the Distribution Trust Agreement at the
Closing.

6.4 The Closing

The Closing of the transactions required and contemplated under the Plan shall
take place on the Effective Date at the offices of Haynes and Boone, LLP, 30
Rockefeller Plaza, 26th Floor,

 

9



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 15 of 50

 

New York, New York 10112, or at such other place identified in a notice provided
to those parties listed in Section 13.12 of the Plan. The Proponents may
reschedule the Closing by making an announcement at the originally scheduled
Closing of the new date for the Closing. A notice of the rescheduled Closing
shall be filed with the Bankruptcy Court and served on the parties identified in
Section 13.12 of the Plan within two (2) days after the originally scheduled
Closing. All documents to be executed and delivered by any party as provided in
this Article VI and all actions to be taken by any party to implement the Plan
as provided herein shall be in form and substance satisfactory to the Chapter 11
Trustee and Plan Sponsor. The following actions shall occur at or before the
Closing (unless otherwise specified), and shall be effective on the Effective
Date:

(a) Execution of Documents and Corporate Action. The Chapter 11 Trustee shall
deliver all documents and perform all actions reasonably contemplated with
respect to implementation of the Plan. The Chapter 11 Trustee, or his designee,
is authorized (i) to execute on behalf of the Debtor, in a representative
capacity and not individually, any documents or instruments after the
Confirmation Date or at the Closing that may be necessary to consummate the Plan
and (ii) to undertake any other action on behalf of the Debtor to consummate the
Plan. Each of the matters provided for under the Plan involving the corporate
structure of the Debtor or corporate action to be taken by or required of the
Debtor will, as of the Effective Date, be deemed to have occurred and be
effective as provided herein, and shall be authorized, approved, and (to the
extent taken before the Effective Date) ratified in all respects without any
requirement of further action by stockholders, creditors, or directors of the
Debtor. On the Effective Date, all matters provided for in the Plan involving
the corporate structure of the Reorganized Debtor, and all corporate actions
required by the Debtor, the Chapter 11 Trustee, and the Reorganized Debtor in
connection with the Plan, shall be deemed to have occurred and shall be in
effect, without any requirement of further action by the Chapter 11 Trustee or
the Reorganized Debtor. For purposes of effectuating the Plan, none of the
transactions contemplated in the Plan shall constitute a change of control under
any agreement, contract, or document of the Debtors.

(b) Cancellation of Equity Interests. On the Effective Date, all existing Equity
Interests of Debtor shall be retired, cancelled, extinguished and/or discharged
in accordance with the terms of the Plan. Except as otherwise provided in the
Plan or the Plan Supplement, on the Effective Date: (1) the obligations of the
Debtor under any certificate, share, note, bond, indenture, purchase right,
option, warrant, or other instrument or document, directly or indirectly,
evidencing or creating any indebtedness or obligation of or ownership interest
in the Debtor giving rise to any Claim or Equity Interest shall be cancelled as
to the Debtor and the Reorganized Debtor shall not have any continuing
obligations thereunder and (2) the obligations of the Debtor pursuant, relating,
or pertaining to any agreements, indentures, certificates of designation,
bylaws, or certificate or articles of incorporation or similar documents
governing the shares, certificates, notes, bonds, purchase rights, options,
warrants or other instruments or documents evidencing or creating any
indebtedness or obligation of the Debtor shall be released and discharged. On
the Effective Date, 1,000 shares of New Equity of the Reorganized Debtor shall
be issued.

 

10



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 16 of 50

 

(c) Issuance of New Equity. The New Equity shall be free and clear of all Liens,
Claims, Interests, and encumbrances of any kind, except as otherwise provided in
the Plan. All the shares of the New Equity issued pursuant to the Plan shall be
duly authorized, validly issued, fully paid, and non-assignable. On the
Effective Date, none of the New Equity will be listed on a national securities
exchange. Reorganized Debtor may take all necessary actions after the Effective
Date to suspend any requirement to (i) be a reporting company under the
Securities Exchange Act, and (ii) file reports with the Securities and Exchange
Commission or any other entity or party. Furthermore, the Reorganized Debtor
shall not be required to file monthly operating reports, or any other type of
report, with the Court after the Effective Date.

(d) Funding of the Plan Consideration. On the Effective Date, the Plan Sponsor
shall contribute to the Estate an amount of Cash equal to the Plan Consideration
in consideration of the Plan Sponsor’s purchase of the New Equity, inclusive of
the Enhanced Deposit. The Plan Consideration is not subject to any financing
contingency. The Plan Consideration shall be used to fund Distributions under
the Plan. To the extent Post-Petition Lender does not fully exercise the
Subscription Option, the Financing Consideration payable by the Plan Sponsor
under the Plan shall be in the amount sufficient to account for any Cash payment
to the Post-Petition Lender on account of the Allowed Post-Petition Lender
Financing Claim, such that the Plan Consideration provided to the Estate net of
all Cash payments to the Post-Petition Lender on account of its Allowed
Post-Petition Lender Financing Claim shall be $6,875,000.

(e) Execution and Ratification of the Distribution Trust Agreement. On the
Effective Date, the Distribution Trust Agreement shall be executed by all
parties thereto. The Distribution Trust Agreement shall be provided in the Plan
Supplement. Each holder of a Claim or Equity Interest shall be deemed to have
ratified and become bound by the terms and conditions of the Distribution Trust
Agreement.

(f) Transfer of Distribution Trust Assets. All property of the Debtor
constituting the Distribution Trust Assets shall be conveyed and transferred by
the Debtor to the Distribution Trust, free and clear of all Liens, Claims,
Equity Interests, and encumbrances.

6.5 Tax Treatment of the Distribution Trust

The Distribution Trust established under the Plan is established for the purpose
of distributions to Administrative Claims, Secured Claims, General Unsecured
Claims, Intercompany Claims, and Equity Interests by liquidating the
Distribution Trust Assets transferred to the Distribution Trust and performing
related and incidental functions referenced in the Distribution Trust Agreement,
and the Distribution Trust shall have no objective of continuing or engaging in
any trade or business except to the extent reasonably necessary to, and
consistent with, the liquidating purpose of the trust. The purpose of the
Distribution Trust is to provide a mechanism for the liquidation of the
Distribution Trust Assets, and to distribute the proceeds of the liquidation,
net of all claims, expenses, charges, liabilities, and obligations of the
Distribution Trust, to the Beneficiaries in accordance with the terms of the
Plan. No business activities will be conducted by the Distribution Trust other
than those associated with or related to the liquidation of the Distribution
Trust Assets. It is intended that the Distribution Trust be classified for
federal income tax purposes as a “liquidating trust” within the meaning of the

 

11



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 17 of 50

 

Treasury Regulations Section 301.7701-4(d). All parties and Beneficiaries shall
treat the transfers in trust described herein as transfers to the Beneficiaries
for all purposes of the Internal Revenue Code of 1986, as amended (including
Sections 61(a)(12), 483, 1001, 1012, and 1274 thereof). All the parties and
Beneficiaries shall treat the transfers in trust as if all the transferred
assets, including all the Distribution Trust Assets, had been first transferred
to the Beneficiaries and then transferred by the Beneficiaries to the
Distribution Trust. The Beneficiaries shall be treated for all purposes of the
Internal Revenue Code of 1986, as amended, as the grantors of the Distribution
Trust and the owners of the Distribution Trust. The Distribution Trustee shall
file returns for the Distribution Trust as a grantor trust pursuant to Treasury
Regulations Section 1.671-4(a) or (b). All parties, including the Beneficiaries
and the Distribution Trustee, shall value the Distribution Trust Assets
consistently, and such valuations shall be used for all federal income tax
purposes. Beneficiaries may wish to consult with a tax professional regarding
the tax consequences of holding a Beneficial Interest in or receiving a
Distribution from the Distribution Trust.

6.6 Right to Enforce, Compromise, or Adjust Distribution Trust Assets

The Distribution Trustee shall have and retain the sole and full power,
authority, and standing to prosecute, compromise, or otherwise resolve the
Distribution Trust Actions assigned to the Distribution Trust, subject to the
terms and conditions set forth in the Distribution Trust Agreement. All proceeds
derived from such causes of action shall constitute Distribution Trust Assets.
Notwithstanding the foregoing or any other provision herein, the Distribution
Trustee shall not prosecute or pursue any Distribution Trust Actions against any
Person that is a Protected Action Party. Notwithstanding the foregoing, the
Distribution Trustee shall retain the right to assert any right of setoff or
recoupment or any other affirmative defense in connection with any Claim or
cause of action asserted by the Protected Action Parties.

6.7 Preservation of Rights of Action

The Reorganized Debtor shall retain and shall have the exclusive right to
enforce any and all claims, rights and causes of action arising from its
Intellectual Property. Unless any Claims against a Person are expressly waived,
relinquished, exculpated, released, compromised, transferred to the Distribution
Trust or settled in the Plan or by a Final Order, in accordance with section
1123(b) of the Bankruptcy Code, the Reorganized Debtor shall retain and may
enforce all rights to commence and pursue any and all retained causes of action,
whether arising before or after the Petition Date, and the Reorganized Debtor’s
rights to commence, prosecute or settle such causes of action shall be preserved
notwithstanding the occurrence of the Effective Date.

ARTICLE VII

PROVISIONS GOVERNING RESOLUTION OF CLAIMS

AND DISTRIBUTIONS OF PROPERTY UNDER THE PLAN

7.1 Right to Object to Claims

The Plan Sponsor and the Reorganized Debtor shall have the authority, but not
the obligation, to object to, litigate, and, subject to the approval of the
Chapter 11 Trustee or the

 

12



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 18 of 50

 

Distribution Trustee (as applicable), settle, the amount, priority or the extent
of any Administrative Claim, Secured Claim, Priority Tax Claim, or Priority
Unsecured Non-Tax Claim. Notwithstanding anything to the contrary herein,
subject to the terms and conditions set forth in the Distribution Trust
Agreement, and notwithstanding any requirements that may be imposed pursuant to
Bankruptcy Rule 9019, except insofar as a Claim is Allowed under the Plan on and
after the Effective Date, the Distribution Trustee shall have the authority, but
not the obligation, to: (1) file, withdraw or litigate to judgment objections to
and requests for estimation of Claims; (2) settle or compromise any Disputed
Claim without any further notice to or action, order or approval by the
Bankruptcy Court; and (3) administer and adjust the Claims register to reflect
any such settlements or compromises without any further notice to or action,
order or approval by the Bankruptcy Court. The Distribution Trustee shall
succeed to any pending objections to Claims filed by the Chapter 11 Trustee
prior to the Effective Date, and shall have and retain any and all rights and
defenses the Debtor and/or the Estate had immediately prior to the Effective
Date with respect to any Disputed Claim, including the causes of action retained
under the Plan. The Reorganized Debtor shall provide commercially reasonable
assistance and cooperation to the Distribution Trustee in connection with the
Distribution Trustee’s prosecution of objections to Claims, including, without
limitation, access to the books and records of the Debtor or the Reorganized
Debtor (as the case may be) and other information reasonably requested by the
Distribution Trustee to enable the Distribution Trustee to perform its
obligations under the Distribution Trust Agreement.

7.2 Deadline for Objecting to Claims

Objections to Claims must be filed with the Bankruptcy Court, and a copy of the
objection must be served on the subject Creditor before the expiration of the
Claim Objection Deadline (unless such period is further extended by subsequent
orders of the Bankruptcy Court); otherwise such Claims shall be deemed Allowed
in accordance with section 502 of the Bankruptcy Code. The objection shall
notify the Creditor of the deadline for responding to such objection.

7.3 Deadline for Responding to Claim Objections

Within twenty (20) days after service of an objection, or such other date as is
indicated on such objection or the accompanying notice thereof, the Creditor
whose Claim was objected to must file a written response to the objection with
the Bankruptcy Court and serve a copy on the Distribution Trustee. Failure to
file a written response within the twenty (20) day time period may cause the
Bankruptcy Court to enter a default judgment against the non-responding Creditor
or granting the relief requested in the claim objection.

7.4 Right to Request Estimation of Claims

Pursuant to section 502(c) of the Bankruptcy Code, the Debtor, the Reorganized
Debtor, and the Distribution Trustee may request estimation or liquidation of
any Disputed Claim that is contingent or unliquidated or any Disputed Claim
arising from a right to an equitable remedy or breach of performance.

 

13



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 19 of 50

 

7.5 Distribution Procedures Regarding Allowed Claims

(a) In General

The Distribution Trustee shall make all Distributions required to be made under
the Plan, including Distributions from the Distribution Trust.

(b) Distributions on Allowed Claims Only

Distributions from Available Cash shall be made only to the holders of Allowed
Claims, and if applicable, Equity Interests. Until and if a Disputed Claim
becomes an Allowed Claim, the holder of that Disputed Claim shall not receive a
Distribution from Available Cash. For the avoidance of doubt, no Distributions
shall be made to holders of Allowed Equity Interests unless and until holders of
Allowed Claims have been paid in full and any Disputed Claims have been
disallowed pursuant to an Order of the Bankruptcy Court.

(c) Place and Manner of Payments of Distributions

Except as otherwise specified in the Plan, Distributions from Available Cash
shall be made by mailing such Distribution to the Creditor or Interest Holder at
the address listed in any proof of claim or interest filed by the Creditor or
Interest Holder or at such other address as such Creditor or Interest Holder
shall have specified for payment purposes in a written notice received by the
Distribution Trustee at least twenty (20) days before a Distribution Date. If a
Creditor or Interest Holder has not filed a proof of claim or interest or sent
the Distribution Trustee a written notice of payment address, then the
Distribution(s) for such Creditor or Interest Holder will be mailed to the
address identified in the Schedules of Assets and Liabilities or as provided by
the Debtor’s stock transfer agent. The Distribution Trustee shall distribute any
Cash by wire, check, or such other method as it deems appropriate under the
circumstances. Before receiving any Distributions, all Creditors and Interest
Holders, at the request of the Distribution Trustee, must provide written
notification of their respective Federal Tax Identification Numbers or Social
Security Numbers to the Distribution Trustee; otherwise, the Distribution
Trustee may suspend Distributions to any Creditors or Interest Holders who have
not provided their Federal Tax Identification Numbers or Social Security
Numbers.

(d) Undeliverable Distributions

If a Distribution made from Available Cash to any Creditor or Interest Holder is
returned as undeliverable, the Distribution Trustee shall use reasonable efforts
to determine the then current address for such Creditor or Interest Holder. If
the Distribution Trustee cannot determine, or is not notified of, a then current
address for such Creditor or Interest Holder within six months after the
Effective Date, the Distribution reserved for such Creditor or Interest Holder
shall be deemed an unclaimed Distribution, and Section 7.5(e) of the Plan shall
be applicable thereto.

 

14



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 20 of 50

 

(e) Unclaimed Distributions

If the current address for a Creditor or Interest Holder entitled to a
Distribution from Available Cash under the Plan has not been determined within
six months after the Effective Date or such Creditor or Interest Holder has
otherwise not been located or submitted a valid Federal Tax Identification
Number or Social Security Number to the Distribution Trustee, then such Creditor
or Interest Holder (i) shall no longer be a Creditor or Interest Holder (as
applicable) and (ii) shall be deemed to have released such Claim.

(f) Withholding

The Distribution Trustee may, but shall not be required to, at any time withhold
from a Distribution from Available Cash to any Person (except the Internal
Revenue Service) amounts sufficient to pay any tax or other charge that has been
or may be imposed on such Person with respect to the amount distributable or to
be distributed under the income tax laws of the United States or of any state or
political subdivision or entity by reason of any Distribution provided for in
the Plan, whenever such withholding is determined by the Distribution Trustee
(in its sole discretion) to be required by any law, regulation, rule, ruling,
directive, or other governmental requirement. The Distribution Trustee, in the
exercise of its sole discretion and judgment, may enter into agreements with
taxing or other authorities for the payment of such amounts that may be withheld
in accordance with the provisions of this section.

(g) Dissolution

 

  (i) The Distribution Trustee and Distribution Trust shall be discharged or
dissolved, as the case may be, at such time as all of the Distribution Trust
Assets have been distributed pursuant to the Plan and the Distribution Trust
Agreement; provided, however, that in no event shall the Distribution Trust be
dissolved later than three (3) years from the creation of the Distribution Trust
unless the Bankruptcy Court, upon motion within the six-month period prior to
the third (3rd) anniversary (or within the six- month period prior to the end of
an extension period), determines that a fixed period extension (not to exceed
three (3) years, together with any prior extensions, without a favorable private
letter ruling from the Internal Revenue Service or an opinion of counsel
satisfactory to the Distribution Trustee that any further extension would not
adversely affect the status of the trust as a liquidating trust for United
States federal income tax purposes) is necessary to facilitate or complete the
liquidation of the Distribution Trust Assets.

 

  (ii)

If at any time the Distribution Trustee determines, in reliance upon such
professionals as a Distribution Trustee may retain, that the expense of
administering the Distribution Trust so as to make a final distribution to
Distribution Trust Beneficiaries is likely to exceed the value of the assets
remaining in the Distribution Trust, the Distribution Trustee may (i) reserve
any amount necessary to dissolve the Distribution Trust, (ii)

 

15



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 21 of 50

 

  donate any balance to a charitable organization (A) described in section
501(c)(3) of the Internal Revenue Code, (B) exempt from United States federal
income tax under section 501(a) of the Internal Revenue Code, (C) not a “private
foundation,” as defined in section 509(a) of the Internal Revenue Code, and
(D) that is unrelated to the Debtor, the Distribution Trust, and any insider of
the Distribution Trustee, and (iii) dissolve the Distribution Trust.

7.6 Procedures Regarding Distributions from the Distribution Trust

Procedures regarding Distributions from the Distribution Trust to holders of
Class 3 Allowed General Unsecured Claims, Class 4 Allowed Intercompany Claims,
and Class 5 Allowed Equity Interests shall be governed by the Distribution Trust
Agreement.

ARTICLE VIII

EXECUTORY CONTRACTS

8.1 Assumption of Executory Contracts

On the Effective Date, and subject to section 8.6 hereof, all Executory
Contracts identified on the Cure Notice (as defined in section 8.3(a) below),
shall be deemed assumed by the Reorganized Debtor. The Plan Sponsor may amend
the Cure Notice through the deadline to file the Plan Supplement. Entry of the
Confirmation Order shall constitute approval of the assumption of such Executory
Contracts under sections 365 and 1123 of the Bankruptcy Code.

8.2 Rejection of Executory Contracts

All Executory Contracts not identified on the Schedule of Assumed Contracts and
Unexpired Leases (or assumed by the Debtor previously) shall be deemed rejected
on the Effective Date. Entry of the Confirmation Order shall constitute approval
of such rejections under sections 365 and 1123 of the Bankruptcy Code.
Notwithstanding the rejection of an Executory Contract, the terms of any
confidentiality agreement or covenant not to compete contained therein shall
survive and remain in full force and effect for the term thereof.

The Reorganized Debtor will not assume any employment, severance, bonus,
incentive, commission, compensation or similar agreement or plan (or any
agreement outside the ordinary course of business) with any employees, officers
or directors. To the extent the 401(k) Plan has not yet been formally rejected
and/or terminated prior to the Effective Date, such 401(k) Plan is being
rejected by the Reorganized Debtor, and the Chapter 11 Trustee shall take all
steps necessary prior to the Effective Date to effectuate termination of the
401(k) Plan. The Reorganized Debtor will not assume the Employee Handbook, if
any.

On the Effective Date, any and all equity based incentive plans or stock
ownership plans of the Debtor, including all agreements related thereto, entered
into before the Effective Date, or other plans, agreements or documents giving
rise to Equity Interests, including the contingent cash components of any such
plans, agreements, or documents, shall be immediately terminated

 

16



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 22 of 50

 

without any action of the Debtor, the Chapter 11 Trustee, the Reorganized Debtor
or the Plan Sponsor. To the extent such plans, agreements or documents are
considered to be Executory Contracts, such plans, agreements or documents shall
be deemed to be, and shall be treated as though they are, Executory Contracts
that are rejected pursuant to section 365 of the Bankruptcy Code under the Plan.
Any Claims resulting from such rejection shall constitute subordinated claims
pursuant to section 510(b) of the Bankruptcy Code, except that Claims for
contingent cash components of any such plans, agreements or documents shall
constitute General Unsecured Claims. From and after the Effective Date, all
warrants, stock options and other equity awards outstanding or issued at such
time, whether included in a warrant, plan, contract, agreement or otherwise,
will have no value, shall be cancelled and extinguished and thus will not
entitle any holder thereof to purchase or otherwise acquire any equity interests
in the Reorganized Debtor.

8.3 Procedures Related to Assumption of Executory Contracts

(a) Establishment of Cure Claim Amounts

The Cure Amounts associated with the assumption of the Executory Contracts
pursuant to Section 8.1 of the Plan are specified in the Schedule of Assumed
Contracts and Unexpired Leases. The Chapter 11 Trustee shall serve
counterparties to the Executory Contracts with a Notice of (I) Possible
Assumption of Contracts and Leases, (II) Fixing of Cure Amounts, and (III)
Deadline to Object Thereto (the “Cure Notice”).

Any Objection to Cure Notice including (i) an objection to the applicable Cure
Amount (a “Cure Objection”) and (ii) an objection to the adequate assurance of
future performance (the “Adequate Assurance Objection”) to be provided by the
Plan Sponsor on behalf of the Reorganized Debtor must be in writing, filed with
the Court, and served upon (a) the Chapter 11 Trustee, (b) counsel to the
Chapter 11 Trustee, (c) counsel to the Plan Sponsor, and (d) the U.S. Trustee,
by no later than August 16, 2016. The objection must set forth the specific
default alleged under the applicable Assumed Contract or Unexpired Lease and
claim a specific monetary amount that differs from the applicable Cure Amount,
if any, and/or further information required of the Reorganized Debtor with
respect to adequate assurance of future performance.

If no Objection to the Cure Amount is received by the Objection Deadline to an
Assumed Contract or Lease, then the assumption of such Assumed Contract or
Unexpired Lease shall be authorized pursuant to section 365 of the Bankruptcy
Code and the applicable Cure Amount, if any, shall be binding upon the
non-Debtor counterparty to such Assumed Contract or Lease for all purposes and
shall constitute a final determination of the cure amount required to be paid to
such Assumed Contract or Unexpired Lease counterparty in connection with the
assumption of such Assumed Contract or Unexpired Lease, and the non-Debtor
counterparty to such Assumed Contract or Unexpired Lease shall be deemed to have
waived its right to object to, contest, condition, or otherwise restrict the
assumption of such Assumed Contract or Unexpired Lease (including, without
limitation, from asserting any additional cure or other amounts with respect to
the Assumed Contract or Unexpired Lease arising prior to such assumption).
Furthermore, upon the assumption of such Assumed Contract or Unexpired Lease,
the Reorganized Debtorshall enjoy all of the Debtor’s rights and benefits
thereunder without the necessity of obtaining any party’s written consent to the
Debtor’s assumption of such rights and benefits.

 

17



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 23 of 50

 

(b) Objection to Disputed Cure Amounts

The Plan Sponsor shall have the right to examine any Objection to Cure Amount
filed by any party, and shall have the right to object to and contest the
Disputed Cure Amount asserted therein.

If an objection to a Disputed Cure Amount has not been resolved by the
Bankruptcy Court or agreement of the parties by the Effective Date, the
Executory Contract related to such Disputed Cure Amount shall be deemed assumed
by the Reorganized Debtor effective on the Effective Date; provided, however,
the Reorganized Debtor may revoke an assumption of any such Executory Contract
within ten (10) days after entry of an order by the Bankruptcy Court
adjudicating the objection to the Disputed Cure Amount related to the Executory
Contract by filing a notice of such revocation with the Bankruptcy Court and
serving a copy on the party(ies) whose Executory Contract is rejected. Any
Executory Contract identified in a revocation notice shall be deemed rejected
retroactively to the Effective Date.

(c) Payment of Cure Amounts

Within ten (10) Business Days after the Effective Date, the Distribution Trustee
shall pay, in Cash from Cash Consideration, all Cure Amounts, up to $250,000
(the “DT Payable Cure Amounts”), related to Executory Contracts listed on the
Cure Notice, other than Disputed Cure Amounts. To the extent that the Cure
Amounts listed on the Cure Notice exceed $250,000, within ten (10) Business Days
after the Effective Date, the Plan Sponsor shall pay, in Cash, all Cure Amounts,
in excess of amounts paid by the Distribution Trustee, and in excess of $250,000
(the “ESW Payable Cure Amounts”), other than the Disputed Cure Amounts.

Subject to Section 8.3(b) hereof, the Distribution Trustee and/or the Plan
Sponsor, as applicable and subject to whether such Cure Amounts are DT Payable
Cure Amounts or ESW Payable Cure Amounts, shall pay all Cure Amounts that are
subject to an objection on the later of (i) within ten (10) Business Days after
the Effective Date or (ii) within ten (10) Business Days after entry of an order
by the Bankruptcy Court resolving the objection or approving an agreement
between the parties concerning the Cure Amount.

The Plan Sponsor, on account of payment of the ESW Payable Cure Amounts, shall
be deemed to have, without the need to file any proof of claim, an Allowed
General Unsecured Claim in the actual amount that the Plan Sponsor paid as an
ESW Payable Cure Amount (the “ESW Unsecured Claim”). The ESW Unsecured Claim
shall be treated, for all distribution purposes, as a Class 3 General Unsecured
Claim. For example, if the Cure Amounts related to the Executory Contracts
listed on the Schedule of Assumed Contracts and Unexpired Leases are $1,000,000,
and the ESW Payable Cure Amounts is $750,000, the ESW Unsecured Claim will also
be $750,000. If Class 3 receives distributions of 90%, then the Plan Sponsor
shall also receive a distribution of 90% on account of the ESW Unsecured Claim,
or $675,000.

 

18



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 24 of 50

 

(d) No Admission of Liability

Neither the inclusion nor exclusion of any Executory Contract by the Chapter 11
Trustee and the Plan Sponsor on the Cure Notice, nor anything contained in the
Plan, shall constitute an admission by the Chapter 11 Trustee or the Plan
Sponsor that any such contract or unexpired lease is in fact an Executory
Contract or that the Debtor has any liability thereunder.

(e) Reservation of Rights

Nothing in the Plan shall waive, excuse, limit, diminish, or otherwise alter any
of the defenses, claims, causes of action, or other rights of the Debtor under
any executory or non-executory contract or any unexpired or expired lease, nor
shall any provision of the Plan increase, augment, or add to any of the duties,
obligations, responsibilities, or liabilities of the Debtor under any such
contract or lease.

8.4 Rejection Claim Bar Date

Each Claim resulting from the rejection of an Executory Contract pursuant to
Section 8.2 of the Plan shall be filed with the Bankruptcy Court no later than
the Rejection Claim Bar Date; provided, however, any party whose Executory
Contract is rejected pursuant to a revocation notice pursuant to Section 8.3(b)
above may file a rejection damage Claim arising out of such rejection within 30
days after the filing of the revocation notice with the Bankruptcy Court. Any
Claim resulting from the rejection of an Executory Contract not filed by the
applicable deadline shall be discharged and forever barred, and shall not be
entitled to any Distributions under the Plan. The Distribution Trustee shall
have the right to object to any rejection damage Claim.

8.5 Indemnification Obligations

Any obligation of the Debtor to indemnify, reimburse, or limit the liability of
any Person, including any officer or director of the Debtor, or any agent,
professional, financial advisor, or underwriter of any securities issued by the
Debtor, relating to any acts or omissions occurring before the Effective Date,
whether arising pursuant to charter, bylaws, contract or applicable state law,
shall be deemed to be, and shall be treated as, an Executory Contract and shall
be deemed to be rejected, canceled, and discharged pursuant to the Plan as of
the Effective Date. Notwithstanding any of the foregoing, nothing contained in
the Plan impacts, impairs, or prejudices the rights of the Distribution Trustee
to pursue the Distribution Trust Actions.

8.6 Federal Government Rights

Notwithstanding any other provisions of the Plan, no Executory Contract with or
any sensitive information of the federal government, including Defense Advanced
Research Projects Agency, the National Security Agency, or the Department of
Defense shall be assumed by or transferred to the Reorganized Debtor absent the
express written consent of the federal government counterparty to such Executory
Contract.

 

19



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 25 of 50

 

ARTICLE IX

EFFECT OF REJECTION BY ONE OR MORE CLASSES

9.1 Impaired Classes Entitled to Vote

Each impaired Class shall be entitled to vote separately to accept or reject the
Plan. A holder of a Disputed Claim which has not been temporarily allowed for
purposes of voting on the Plan may vote only such Disputed Claim in an amount
equal to the portion, if any, of such Claim shown as fixed, liquidated, and
undisputed in the Debtor’s Schedules of Assets and Liabilities.

9.2 Acceptance by Class

A Class of Claims or shall have accepted the Plan if the Plan is accepted by at
least two thirds (2/3) in amount and more than one half (1/2) in number of the
Allowed Claims of such Class that have voted to accept or reject the Plan.

9.3 Reservation of Cramdown Rights

In the event that any impaired Class shall fail to accept the Plan in accordance
with section 1129(a) of the Bankruptcy Code, the Proponents reserve the right to
request that the Bankruptcy Court confirm the Plan in accordance with the
provisions of the section 1129(b) of the Bankruptcy Code.

ARTICLE X

EFFECT OF CONFIRMATION

10.1 Legally Binding Effect

The provisions of the Plan shall bind all Creditors and Interest Holders,
whether or not they accept the Plan and wherever located. On and after the
Effective Date, all holders of Claims and Equity Interests shall be precluded
and enjoined from asserting any Claim or Equity Interest against the Debtor or
its assets or properties (and for the avoidance of doubt, against the
Reorganized Debtor or its assets or properties) based on any transaction or
other activity of any kind that occurred prior to the Confirmation Date except
as permitted under the Plan.

10.2 Vesting of Property of Debtor in Reorganized Debtor

On the Effective Date, except as otherwise expressly provided in the Plan or
Confirmation Order, all Estate Property, other than the Distribution Trust
Assets, shall vest in the Reorganized Debtor free and clear of all Liens,
Claims, Equity Interests, and encumbrances of any kind, except as otherwise
provided in the Plan. Notwithstanding the foregoing, any sensitive information
of the federal government, including Defense Advanced Research Projects Agency,
the National Security Agency, or the Department of Defense which resides on the
Debtor’s servers shall not be included in the Estate Property which vests in the
Reorganized Debtor.

On the Effective Date, except as otherwise provided in the Plan, the Reorganized
Debtor may operate its business and may use, acquire, or dispose of property,
without supervision of approval by the Court and free of any restrictions of the
Bankruptcy Code or Bankruptcy Rules.

 

20



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 26 of 50

 

ARTICLE XI

INJUNCTIONS, RELEASES, AND DISCHARGE

11.1 Discharge of the Debtor

To the fullest extent provided under section 1141(d)(1)(A) and other applicable
provisions of the Bankruptcy Code, except as otherwise expressly provided by the
Plan or the Confirmation Order, all distributions under the Plan will be in
exchange for, and in complete satisfaction, settlement, discharge, and release
of, all Claims and causes of action, whether known or unknown, including any
interest accrued on such Claims from and after the Petition Date, against,
liabilities of, Liens on, obligations of, rights against, and Equity Interests
in the Debtor or any of its assets or properties, and regardless of whether any
property will have been distributed or retained pursuant to the Plan on account
of such Claims or Equity Interests. Except as otherwise expressly provided by
the Plan or the Confirmation Order, upon the Effective Date, the Debtor and its
estate will be deemed discharged and released under and to the fullest extent
provided under section 1141(d)(1)(A) and other applicable provisions of the
Bankruptcy Code from any and all Claims and Equity Interests of any kind or
nature whatsoever, including, but not limited to, demands and liabilities that
arose before the Confirmation Date, and all debts of the kind specified in
section 502(g), 502(h), or 502(i) of the Bankruptcy Code. The Confirmation Order
shall be a judicial determination of the discharge of all Claims against and
Equity Interests in the Debtor, subject to the occurrence of the Effective Date.

11.2 Discharge Injunction

Except as otherwise expressly provided in the Plan, the discharge and releases
set forth in Section 11.1 shall also operate as an injunction permanently
prohibiting and enjoining the commencement or continuation of any action or the
employment of process with respect to, or any act to collect, recover from, or
offset (a) any Claim discharged and released in Section 11.1 (b) any cause of
action, whether known or unknown, based on the same subject matter as any Claim
discharged and released in Section 11.1. Except as otherwise expressly provided
in the Plan, all Persons shall be precluded and forever barred from asserting
against the Protected Parties, their successors or assigns, or their assets,
properties, or interests in property any other or further Claims, or any other
right to legal or equitable relief regardless of whether such right can be
reduced to a right to payment, based upon any act or omission, transaction, or
other activity of any kind or nature that occurred prior to the Effective Date,
whether or not the facts of or legal bases therefor were known or existed prior
to the Effective Date.

11.3 Exculpation and Limitation of Liability

The Chapter 7 Trustee, the Chapter 11 Trustee and their respective professionals
will neither have nor incur any liability to any entity for any claims or causes
of action arising before, on or after the Petition Date and prior to or on the
Effective Date for any act taken or omitted to be taken in connection with, or
related to formulating, negotiating,

 

21



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 27 of 50

 

preparing, disseminating, implementing, administering, confirming or effecting
the consummation of the Plan, the Disclosure Statement, or any other contract,
instrument, release or other agreement or document created or entered into in
connection with the Plan or any other prepetition or postpetition act taken or
omitted to be taken in connection with or in contemplation of the restructuring
of the Debtor, the approval of the Disclosure Statement or Confirmation or
consummation of the Plan; provided, however, that the foregoing provisions will
have no effect on the liability of any entity that results from any such act or
omission that is determined in a Final Order of the Bankruptcy Court or other
court of competent jurisdiction to have constituted gross negligence or willful
misconduct; provided, further, that the Chapter 7 Trustee and the Chapter 11
Trustee will be entitled to rely upon the advice of counsel concerning their
duties pursuant to, or in connection with, the above referenced documents,
actions or inactions.

11.4 Releases by the Debtor

Notwithstanding anything to the contrary in the Plan or the Confirmation Order,
effective as of the Effective Date, for good and valuable consideration provided
by each of the Released Parties, the adequacy of which is hereby acknowledged
and confirmed, the Debtor will be deemed to have conclusively, absolutely,
unconditionally, irrevocably, and forever provided a full discharge, waiver and
release to the Released Parties and their respective related parties (and each
such Released Party and their respective related parties so released shall be
deemed forever released, discharged, and waived by the Debtor Releasing Parties)
and their respective properties from any and all released claims that the Debtor
and their respective related parties would have been legally entitled to assert
in their own right, on behalf of one another, or on behalf of another party
against the Released Parties or their respective related parties; provided,
however, that the foregoing provisions of this release shall not operate to
waive or release (i) any Distribution Trust Action expressly set forth in and
preserved by the Plan or the Plan Supplement; (ii) the rights of the Debtor to
enforce the Plan and the contracts, instruments, releases and other agreements
or documents delivered under or in connection with the Plan or assumed pursuant
to the Plan or assumed pursuant to final order of the Bankruptcy Court; and/or
(iii) any claims or defenses against third party.

The foregoing release shall be effective as of the Effective Date without
further notice to or order of the Bankruptcy Court, act or action under
applicable law, regulation, order, or rule or the vote, consent, authorization
or approval of any person and the Confirmation Order will permanently enjoin the
commencement or prosecution by any person or entity, whether directly,
derivatively or otherwise, of any claims, obligations, suits, judgments,
damages, demands, debts, rights, causes of action, or liabilities released
pursuant to this release. for purposes of this release, and without limiting the
scope of the foregoing, the Debtor is specifically not releasing the
Distribution Trust Actions.

 

22



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 28 of 50

 

11.5 Releases by Third Parties

To the extent allowed by applicable law, on, and as of, the Effective Date and
for good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the Protected Parties (acting in any capacity whatsoever) shall be
forever released and discharged from any and all claims, obligations, actions,
suits, rights, debts, accounts, causes of action, remedies, avoidance actions,
agreements, promises, damages, judgments, demands, defenses, or claims in
respect of equitable subordination, and liabilities throughout the world under
any law or court ruling through the Effective Date (including all claims based
on or arising out of facts or circumstances that existed as of or prior to the
Plan in the Bankruptcy Case, including claims based on negligence or strict
liability, and further including any derivative claims asserted on behalf of the
Debtor, whether known or unknown, foreseen or unforeseen, existing or
hereinafter arising, in law, equity or otherwise, that the Debtor, its Estate,
or the Reorganized Debtor would have been legally entitled by applicable law to
assert in its own right, whether individually or collectively) which the Debtor,
its Estate, the Reorganized Debtor, Creditors or other persons receiving or who
are entitled to receive Distributions under the Plan may have against any of
them in any way related to the Bankruptcy Case or the Debtor (or its
predecessors); provided, however, the releases provided for in this paragraph
shall not extend to any claims by any Governmental Unit with respect to criminal
liability under applicable law, willful misconduct or bad faith under applicable
law, or ultra vires acts under applicable law. No compliance with or reliance on
the applicable law or the orders of the Bankruptcy Court shall be deemed or
permitted to be judged, declared, or ruled to be in any way wrongful, in bad
faith, ultra vires, inequitable or otherwise subject to any sanction or
punishment, all of which are preempted, superseded and negated by the Plan to
the maximum extent permitted by applicable law.

A vote to accept the Plan, or failure to vote by a creditor entitled to vote,
constitutes an acceptance of all of the terms and provisions contained in the
Plan, including, but not limited to, the grant of releases, injunctions,
exculpation, exoneration and other limitations of liability in the Plan. If a
Creditor votes to reject the Plan, the Creditor may nevertheless be deemed to be
bound to the releases and be bound by the injunctions, exculpations, and other
limitations of liability in the Plan to the maximum extent permitted by law, as
later determined by the Court. Notwithstanding the foregoing, if a Creditor
elects not to grant the releases contained in this article 11.5 in favor of the
Protected Parties, then the Creditor must opt-out in the Ballot. Election to
withhold consent is at the Creditor’s option.

For the avoidance of doubt, nothing in this Article XI shall prevent the
enforcement of the terms of the Plan.

 

23



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 29 of 50

 

ARTICLE XII

RETENTION OF JURISDICTION

12.1 Bankruptcy Court Jurisdiction

Notwithstanding the entry of the Confirmation Order or the occurrence of the
Effective Date, the Bankruptcy Court shall retain and have such jurisdiction
over the Bankruptcy Case to the maximum extent as is legally permissible,
including, without limitation, for the following purposes:

(a) To allow, disallow, determine, liquidate, classify or establish the priority
or secured or unsecured status of or estimate any Right of Action, Claim or
Equity Interest, including, without limitation, the resolution of any request
for payment of any Administrative Claim and the resolution of any and all
objections to the allowance or priority of Claims or Equity Interests;

(b) To ensure that Distributions to holders of Allowed Claims are accomplished
pursuant to the provisions of the Plan;

(c) To determine any and all applications or motions pending before the
Bankruptcy Court on the Effective Date of the Plan, including without limitation
any motions for the rejection, assumption or assumption and assignment of any
Executory Contract;

(d) To consider and approve any modification of the Plan, remedy any defect or
omission, or reconcile any inconsistency in the Plan, or any order of the
Bankruptcy Court, including the Confirmation Order;

(e) To determine all controversies, suits and disputes that may arise in
connection with the interpretation, enforcement or consummation of the Plan or
any Plan Documents or any entity’s obligations in connection with the Plan or
any Plan Documents, or to defend any of the rights, benefits, Estate Property
transferred, created, or otherwise provided or confirmed by the Plan or the
Confirmation Order or to recover damages or other relief for violations thereof;

(f) To consider and act on the compromise and settlement of any claim or cause
of action by or against the Debtor, the Estate, the Reorganized Debtor or the
Distribution Trustee;

(g) To decide or resolve any and all applications, motions, adversary
proceedings, contested or litigated matters, and any other matters, or grant or
deny any applications involving the Chapter 11 Trustee, the Debtor or the Estate
that may be pending on the Effective Date or that may be brought by the Chapter
11 Trustee, the Reorganized Debtor, or the Distribution Trustee (as applicable),
including any Distribution Trust Actions, or any other related proceedings by
the Reorganized Debtor, and to enter and enforce any default judgment on any of
the foregoing;

(h) To decide or resolve any and all applications filed by the Chapter 7 Trustee
or the Chapter 11 Trustee for compensation;

 

24



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 30 of 50

 

(i) To issue orders in aid of execution and implementation of the Plan or any
Plan Documents to the extent authorized by section 1142 of the Bankruptcy Code
or provided by the terms of the Plan;

(j) To decide issues concerning the federal or state tax liability of the Debtor
which may arise in connection with the confirmation or consummation of the Plan
or any Plan Documents;

(k) To interpret and enforce any orders entered by the Bankruptcy Court in the
Bankruptcy Case; and

(l) To enter an order closing this Bankruptcy Case when all matters
contemplating the use of such retained jurisdiction have been resolved and
satisfied.

12.2 Limitation on Jurisdiction

In no event shall the provisions of the Plan be deemed to confer in the
Bankruptcy Court jurisdiction greater than that established by the provisions of
28 U.S.C. §§ 157 and 1334, as well as the applicable circumstances that continue
jurisdiction for defense and enforcement of the Plan and Plan Documents. For the
avoidance of doubt, however, such jurisdiction shall be deemed, by the entry of
the Confirmation Order, to:

(a) Permit entry of a final judgment by the Bankruptcy Court in any core
proceeding referenced in 28 U.S.C. § 157(b) and to hear and resolve such
proceedings in accordance with 28 U.S.C. § 157(c) and any and all related
proceedings, including, without limitation, (i) all proceedings concerning
disputes with, or Rights of Action or Claims against, any Person that the
Debtor, the Estate, the Distribution Trust or the Reorganized Debtor or any of
their successors or assigns, may have, and (ii) any and all Rights of Action or
other Claims against any Person for harm to or with respect to (x) any Estate
Property, including any infringement of Intellectual Property or conversion of
Estate Property, or (y) any Estate Property liened or transferred by the Debtor
to any other Person;

(b) Include jurisdiction over the recovery of any Estate Property (or property
transferred by the Debtor with Bankruptcy Court approval) from any Person
wrongly asserting ownership, possession or control of the same, whether pursuant
to sections 542, 543, 549, 550 of the Bankruptcy Code or otherwise, as well as
to punish any violation of the automatic stay under section 362 of the
Bankruptcy Code or any other legal rights of the Debtor or the Estate under or
related to the Bankruptcy Code; and

(c) Permit the taking of any default judgment against any Person who has
submitted himself or herself to the jurisdiction of the Bankruptcy Court.

 

25



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 31 of 50

 

ARTICLE XIII

MISCELLANEOUS PROVISIONS

13.1 Conditions to Confirmation

The Confirmation Order will not be effective unless (a) the Confirmation Order
shall be in form and substance acceptable to the Plan Sponsor, in its reasonable
discretion, and shall provide for the Plan Sponsor and the Post-Petition Lender
to acquire the New Equity subject to the Subscription Option, free and clear of
all Liens, Claims, Equity Interests and encumbrances of any kind, except as
otherwise provided in the Plan, and (b) the final version of the Plan, Plan
Supplement, and any other documents, or schedules thereto, shall have been filed
in form and substance acceptable to the Plan Sponsor in its reasonable
discretion.

13.2 Conditions to Effectiveness

The Plan will not be effective unless (a) the conditions to confirmation above
have been either satisfied, or waived, by the Plan Sponsor, (b) the Confirmation
Order has been entered by the Bankruptcy Court, and no stay or injunction is in
effect with respect thereto, (c) Plan Sponsor and the Post-Petition Lender shall
acquire the New Equity subject to the Subscription Option, free and clear of all
Liens, Claims, Equity Interests and encumbrances of any kind, except as
otherwise provided in the Plan, and (d) no material adverse change or
development shall have occurred with respect to the Debtor’s Intellectual
Property or capital structure of the Debtor.

13.3 Exemption from Transfer Taxes

The Plan and the Confirmation Order provide for (a) the issuance, transfer or
exchange of notes, debt instruments and equity securities under or in connection
with the Plan; (b) the creation, assignment, recordation or perfection of any
lien, pledge, other security interest or other instruments of transfer; (c) the
making or assignment of any lease; (d) the creation, execution and delivery of
any agreements or other documents creating or evidencing the formation of the
Reorganized Debtor or the issuance or ownership of any interest in the
Reorganized Debtor; or (e) the making or delivery of any deed or other
instrument of transfer under the Plan in connection with the vesting of the
Estate’s assets in the Reorganized Debtor or the Distribution Trust pursuant to
or in connection with the Plan, including, without limitation, merger
agreements, stock purchase agreement, agreements of consolidation,
restructuring, disposition, liquidation or dissolution, and transfers of
tangible property. Pursuant to section 1146 of the Bankruptcy Code and the Plan,
any such act described or contemplated herein will not be subject to any stamp
tax, transfer tax, filing or recording tax, or other similar tax.

13.4 Securities Exemption

Any rights issued under, pursuant to or in effecting the Plan, including,
without limitation, the New Equity in the Reorganized Debtor or the Beneficial
Interests in the Distribution Trust, and the offering and issuance thereof by
any party, including without limitation the Proponents or the Estate, shall be
exempt from Section 5 of the Securities Act of 1933, if applicable, and from any
state or federal securities laws requiring registration for offer

 

26



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 32 of 50

 

or sale of a security or registration or licensing of an issuer of, underwriter
of, or broker or dealer in, a security, and shall otherwise enjoy all exemptions
available for Distributions of securities under a plan of reorganization in
accordance with all applicable law, including without limitation section 1145 of
the Bankruptcy Code. If the issuance of the New Equity does not qualify for an
exemption under section 1145 of the Bankruptcy Code, the New Equity shall be
issued in a manner, which qualifies for any other available exemption from
registration, whether as a private placement under Rule 506 of the Securities
Act, Section 4(2) of the Securities Act, and/or the safe harbor provisions
promulgated thereunder.

13.5 Defects, Omissions and Amendments of the Plan

The Chapter 11 Trustee may, with the approval of the Bankruptcy Court and
without notice to holders of Claims and Equity Interests, insofar as it does not
materially and adversely affect holders of Claims and Equity Interests, correct
any defect, omission, or inconsistency in the Plan in such a manner and to such
extent necessary or desirable to expedite the execution of the Plan. The Chapter
11 Trustee may propose amendments or alterations to the Plan before the
Confirmation Hearing as provided in section 1127 of the Bankruptcy Code if, in
the opinion of the Bankruptcy Court, the modification does not materially and
adversely affect the interests of holders of Claims and Equity Interests, so
long as the Plan, as modified, complies with sections 1122 and 1123 of the
Bankruptcy Code and the Chapter 11 Trustee has complied with section 1125 of the
Bankruptcy Code. The Chapter 11 Trustee may propose amendments or alterations to
the Plan after the Confirmation Date but prior to substantial consummation, in a
manner that, in the opinion of the Bankruptcy Court, does not materially and
adversely affect holders of Claims and Equity Interests, so long as the Plan, as
modified, complies with sections 1122 and 1123 of the Bankruptcy Code, the
Chapter 11 Trustee has complied with section 1125 of the Bankruptcy Code, and
after notice and a hearing, the Bankruptcy Court confirms such Plan, as
modified, under section 1129 of the Bankruptcy Code.

13.6 Withdrawal of Plan

The Chapter 11 Trustee reserves the right to withdraw the Plan at any time prior
to the Confirmation Date. If the Chapter 11 Trustee withdraws the Plan prior to
the Confirmation Date, or if the Confirmation Date does not occur by August 31,
2016, unless otherwise extended by mutual agreement of the Chapter 11 Trustee
and the Plan Sponsor or the Effective Date does not occur by September 30, 2016,
unless otherwise extended by mutual agreement of the Chapter 11 Trustee and the
Plan Sponsor, then the Plan shall be deemed null and void. In such event,
nothing contained herein shall be deemed to constitute an admission, waiver or
release of any claims by or against the Debtor or any other person, or to
prejudice in any manner the rights of the Chapter 11 Trustee, the Debtor’s
Estate, or any person in any further proceedings involving the Debtor.

13.7 Due Authorization By Holders of Claims and Equity Interests

Each and every holder of a Claim or Equity Interest who elects to participate in
the Distributions provided for herein warrants that such holder is authorized to
accept in consideration of its Claim or Equity Interest against the Debtor the
Distributions provided for in

 

27



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 33 of 50

 

the Plan, and that there are no outstanding commitments, agreements, or
understandings, express or implied, that may or can in any way defeat or modify
the rights conveyed or obligations undertaken by such holder under the Plan.

13.8 Filing of Additional Documentation

By August 9, 2016, the Debtor may file with the Bankruptcy Court such Plan
Supplement, agreements and other documents as may be reasonably necessary or
appropriate to effectuate and further evidence the terms and conditions of the
Plan or any Plan Document, which shall also constitute “Plan Documents.”

13.9 Governing Law

Except to the extent the Bankruptcy Code or the Bankruptcy Rules are applicable,
the rights and obligations arising under the Plan shall be governed by, and
construed and enforced in accordance with the laws of the State of Delaware,
without giving effect to the principles of conflicts of law thereof.

13.10 Successors and Assigns

The rights, benefits and obligations of any entity named or referred to in the
Plan or any Plan Document shall be binding on, and shall inure to the benefit
of, any heir, executor, administrator, successor or assign of such entity.

13.11 Transfer of Claims and Equity Interests

Any transfer of a Claim shall be in accordance with Bankruptcy Rule 3001(e) and
the terms of this Section 13.11. Notice of any such transfer shall be forwarded
to the Chapter 11 Trustee by registered or certified mail, as set forth in
Section 13.12 hereof. Both the transferee and transferor shall execute any
notice, and the signatures of the parties shall be acknowledged before a notary
public. The notice must clearly describe the interest in the Claim to be
transferred. No transfer of a partial interest shall be allowed. All transfers
must be of one hundred percent (100%) of the transferor’s interest in the Claim.

Any transfer of an Equity Interest shall be in accordance with the Equity
Trading Order, and no transfer of Equity Interests shall be allowed after the
Voting Record Date.

13.12 Notices

Any notice required to be given under the Plan or any Plan Document shall be in
writing. Any notice that is allowed or required hereunder except for a notice of
change of address shall be considered complete on the earlier of (a) three
(3) days following the date the notice is sent by United States mail, postage
prepaid, or by overnight courier service, or in the case of mailing to a
non-United States address, air mail, postage prepaid, or personally delivered;
(b) the date the notice is actually received by the Persons on the
Post-Confirmation Service List by facsimile or computer transmission; or
(c) three (3) days following the date the notice is sent to those Persons

 

28



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 34 of 50

 

on the Post-Confirmation Service List as it is adopted by the Bankruptcy Court
at the hearing on confirmation of the Plan, as such list may be amended from
time-to-time by written notice from the Persons on the Post-Confirmation Service
List.

 

  (a) If to the Chapter 11 Trustee, at:

David W. Carickhoff

300 Delaware Avenue, Suite 1100

Wilmington, DE 19801

Email: dcarickhoff@archerlaw.com

Fax: 302-777-4352

and

Archer & Greiner, P.C.

Attn: Alan M. Root

300 Delaware Avenue, Suite 1100

Wilmington, DE 19801

Email: aroot@archerlaw.com

Fax: 302-777-4352

 

  (b) If to the Plan Sponsor, at:

ESW Capital, LLC

c/o Haynes and Boone, LLP

1221 McKinney Street, Suite 2100

Houston, Texas 77010

Attention: Charles A. Beckham, Jr.

Email: charles.beckham@haynesboone.com

Fax: 713-236-5638

and

30 Rockefeller Plaza, 26th Floor

New York, NY 10112

Attention: Trevor R. Hoffmann

Email: trevor.hoffmann@haynesboone.com

Fax: 212-884-9558

 

  (c) If to the Post-Petition Lender, at:

ESW Capital, LLC

c/o Haynes and Boone, LLP

1221 McKinney Street, Suite 2100

Houston, Texas 77010

Attention: Charles A. Beckham, Jr.

Email: charles.beckham@haynesboone.com

Fax: 713-236-5638

 

29



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 35 of 50

 

and

30 Rockefeller Plaza, 26th Floor

New York, NY 10112

Attention: Trevor R. Hoffmann

Email: trevor.hoffmann@haynesboone.com

Fax: 212-884-9558

 

  (d) If to the U.S. Trustee, at:

 

  (e) If to the Distribution Trust, at

and

 

  (f) If to any Creditor or Interest Holder in his capacity as such, at his
address or facsimile number as listed on the Post-Confirmation Service List.

13.13 U.S. Trustee Fees

The Chapter 11 Trustee will pay pre-confirmation fees owed to the U.S. Trustee
on or before the Effective Date of the Plan. After confirmation, the
Distribution Trustee will file with the court and serve on the U.S. Trustee
quarterly financial reports in a format prescribed by the U.S. Trustee, and the
Distribution Trustee will pay post-confirmation quarterly fees to the U.S.
Trustee until a final decree is entered or the case is converted or dismissed as
provided in 28 U.S.C. § 1930(a)(6). In no event will the Reorganized Debtor be
responsible for any U.S. Trustee fees.

13.14 Implementation

The Chapter 11 Trustee, the Reorganized Debtor, the Plan Sponsor, and the
Distribution Trustee shall be authorized to perform all reasonable, necessary
and authorized acts to consummate the terms and conditions of the Plan and the
Plan Documents, without further order from the Bankruptcy Court.

13.15 No Admissions

Notwithstanding anything herein to the contrary, nothing contained in the Plan
shall be deemed an admission by the Chapter 11 Trustee, the Debtor, or the
Estate with respect to any matter set forth herein, including, without
limitation, liability on any Claim or Equity Interest or the propriety of the
classification of any Claim or Equity Interest.

 

30



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 36 of 50

 

ARTICLE XIV

SUBSTANTIAL CONSUMMATION

14.1 Substantial Consummation

The Plan shall be deemed substantially consummated on the Effective Date.

14.2 Final Decree

On full consummation and performance of the Plan and Plan Documents, the
Distribution Trustee may request the Bankruptcy Court to enter a final decree
closing the Bankruptcy Case and such other orders that may be necessary and
appropriate.

Dated: July 19, 2016

 

WAVE SYSTEMS CORP.

/s/ David W. Carickhoff

David W. Carickhoff Chapter 11 Trustee 300 Delaware Avenue, Suite 1100
Wilmington, DE 19803 Chapter 11 Trustee and Proponent

 

31



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 37 of 50

 

EXHIBIT A

Glossary of Defined Terms

“401(k) Plan” means the Wave Systems Corp. 401(k) Savings and Investment Plan.

“Administrative Claim” means any cost or expense of administration of the
Bankruptcy Case incurred on or before the Effective Date entitled to priority
under section 507(a)(1) and allowed under section 503(b) of the Bankruptcy Code,
including without limitation, any actual and necessary expenses of preserving
the Debtor’s estate, including wages, salaries or commissions for services
rendered after the commencement of the Bankruptcy Case, certain taxes, fines and
penalties, any actual and necessary postpetition expenses of operating the
business of the Debtor, certain postpetition indebtedness or obligations
incurred by or assessed against the Debtor in connection with the conduct of its
business, or for the acquisition or lease of property, or for providing of
services to the Debtor, including all allowances of compensation or
reimbursement of expenses to the extent allowed by the Bankruptcy Court under
the Bankruptcy Code, and any fees or charges assessed against the Debtor’s
Estate under Chapter 123, Title 28, United States Code. With respect to
quarterly U.S. Trustee fees, the Debtor shall pay, from the Distribution
Reserve, any accrued such fees on the Effective Date and timely pay all
post-confirmation quarterly fees as they accrue until the date of the closing of
the Bankruptcy Case. Professional Compensation Claims shall only be Allowed for
duly employed Professionals in the Bankruptcy Case in accordance with applicable
law. For the avoidance of doubt, the Allowed Post-Petition Lender Financing
Claim shall be deemed to be an Administrative Claim for all purposes hereunder.

“Administrative Claim Bar Date” means the first Business Day that is ten
(10) days after the Confirmation Hearing.

“Administrative Claimant” means any Person entitled to payment of an
Administrative Claim.

“Administrative Tax Claim” means an Administrative Claim of a Governmental Unit.

“Allowance Date” means the date that a Claim or Equity Interest becomes an
Allowed Claim or Allowed Equity Interest.

“Allowed” means, (1) with respect to any Claim, a Claim allowable under 11
U.S.C. § 502 (a) for which a proof of claim was filed on or before, as
applicable, the General Bar Date, the Governmental Unit Bar Date, the
Administrative Claim Bar Date or the Rejection Claim Bar Date, and as to which
no objection or other challenge to the allowance thereof has been timely Filed,
or if an objection or challenge has been timely Filed, such Claim is allowed by
a Final Order; or (b) for which a proof of claim is not filed and that has been
listed in the Schedules of Assets and Liabilities and is not listed as disputed,
contingent, or unliquidated; or (c) that is deemed allowed by the terms of the
Plan; or (2) with respect to any Equity Interest, such Equity Interest is
reflected as outstanding in the stock transfer ledger or similar register or
record of the Debtor on the Petition Date. For purposes of determining the
amount of an Allowed Claim (other than a Claim specifically Allowed under the
Plan), there shall be deducted therefrom an

 

1



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 38 of 50

 

amount equal to the amount of any Claim that the Debtor may hold against the
Creditor under 11 U.S.C. § 553. Notwithstanding anything to the contrary in the
Plan, the Debtor may, in its discretion, treat a Claim as an Allowed Claim to
the extent it is allowed by an Order that is not a Final Order.

“Approved Budget” means the Budget agreed to by the Debtor and the Post-Petition
Lender and attached as Exhibit A to the Post-Petition Note (as may be amended or
otherwise modified from time to time pursuant to the terms of the Post-Petition
Financing Order).

“Available Cash” means all of the Cash held by the Reorganized Debtor including
Cash deposited or held in the Distribution Reserve on account of disputed or
undetermined Administrative Claims, Priority Tax Claims, Priority Unsecured
Non-Tax Claims, General Unsecured Claims, and Intercompany Claims to the extent
that those Claims are disallowed in whole or in part after the Effective Date,
less the Distribution Reserve.

“Avoidance Actions” means any and all rights, claims, and causes of action
arising under any provision of Chapter 5 of the Bankruptcy Code.

“Ballot” means the form of ballot which the Debtor will transmit to Creditors
who are, or may be, entitled to vote on the Plan.

“Bankruptcy Case” means In re Wave Systems Corporation., Case No. 16-10284 in
the United States Bankruptcy Court for the District of Delaware, and as
applicable, the Chapter 11 Case and/or the Chapter 7 Case.

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, Title 11,
United States Code, as applicable to this Bankruptcy Case.

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware, together with the District Court as to matters as to which the
reference is withdrawn under 11 U.S.C. § 157(d).

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.

“Beneficial Interest” means an interest that entitles the holder thereof to a
Distribution in accordance with the Distribution Trust Agreement.

“Beneficiary” means the holder of a Beneficial Interest, whether individually or
as agent on behalf of other entities.

“Business Day” means any day other than a Saturday, Sunday, or a “legal holiday”
(as defined in Bankruptcy Rule 9006(a)).

“Cash” means Cash, wire transfer, certified check, cash equivalents and other
readily marketable securities or instruments, including, without limitation,
readily marketable direct obligations of the United States of America,
certificates of deposit issues by banks, and commercial paper of any Person,
including interest accrued or earned thereon.

 

2



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 39 of 50

 

“Cash Consideration” means $6,875,000, payable by the Plan Sponsor on the
Effective Date, which amount is inclusive of the Enhanced Deposit.

“Chapter 7 Case” means the Bankruptcy Case of the Debtor under Chapter 7 of the
Bankruptcy Code.

“Chapter 7 Trustee” means David W. Carickhoff, in his capacity as the chapter 7
trustee of the Debtor in the Chapter 7 Case.

“Chapter 11 Case” means the Bankruptcy Case of the Debtor under Chapter 11 of
the Bankruptcy Code.

“Chapter 11 Trustee” means David W. Carickhoff, in his capacity as the chapter
11 trustee of the Debtor in the Chapter 11 Case.

“Charter Documents” means the articles of certificate of incorporation and the
bylaws of the Debtor or Reorganized Debtor, as applicable, and any amendments to
the foregoing.

“Claim” has the meaning assigned to such term by section 101(5) of the
Bankruptcy Code.

“Claim Objection Deadline” means the first Business Day that is 180 days after
the Effective Date, as may be extended by order of the Bankruptcy Court.

“Class” means one of the classes of Claims or Equity Interests defined in
Article III of the Plan.

“Clerk” means the Clerk of the Bankruptcy Court.

“Closing” means the closing of the transactions contemplated under Article VI of
the Plan.

“Confirmation Date” means the date upon which the Clerk of the Bankruptcy Court
enters the Confirmation Order on the docket of the Bankruptcy Court.

“Confirmation Hearing” means the hearing held by the Bankruptcy Court pursuant
to section 1128 of the Bankruptcy Code to consider confirmation of this Plan, as
such hearing may be adjourned or continued from time to time.

“Confirmation Order” means the Order of the Bankruptcy Court approving and
confirming the Plan in accordance with the provisions of Chapter 11 of the
Bankruptcy Code.

 

3



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 40 of 50

 

“Creditor” means any person that holds a Claim against the Debtor that arose on
or before the Effective Date, or a Claim against the Debtor of any kind
specified in sections 502(f), 502(g), 502(h) or 502(i) of the Bankruptcy Code.

“Cure Amount” means the amount of Cash required to cure defaults necessary to
assume an Executory Contract under 11 U.S.C. § 365(b) as determined by the
Bankruptcy Court or pursuant to any agreement among the Reorganized Debtor and
the other party(ies) to the Executory Contract and as listed in the Schedule of
Assumed Contracts and Unexpired Leases

“Cure Amount Objection Bar Date” means August 16, 2016 at 4:00 p.m. (ET).

“Debtor” means Wave Systems Corp. a Delaware corporation and a debtor in the
Bankruptcy Case.

“Disallowed Claim” means a Claim, or any portion thereof, that (a) has been
disallowed by either a Final Order or pursuant to a settlement, or (b)(i) is
listed in the Schedules of Assets and Liabilities at zero or as contingent,
disputed or unliquidated, including by amendment hereby of such Schedules of
Assets and Liabilities, and (ii) as to which a bar date has been established but
no proof of claim has been filed or deemed timely filed with the Bankruptcy
Court pursuant to either the Bankruptcy Code, any Final Order, or applicable
law, or which is not deemed allowed by the terms of the Plan.

“Disclosure Statement” means the Disclosure Statement for the Plan of
Reorganization of Wave Systems Corp. dated July 18, 2016, filed by the Chapter
11 Trustee with the Bankruptcy Court, as may be amended or supplemented.

“Disclosure Statement Approval Date” means the date the Order Approving
Disclosure Statement is entered on the docket of the Bankruptcy Case.

“Disputed Claim” means a Claim as to which a proof of claim or interest has been
Filed or deemed Filed under applicable law, as to which an objection has been or
may be timely Filed and which objection, if timely Filed, has not been withdrawn
on or before any date fixed for Filing such objections by the Plan or Order of
the Bankruptcy Court and has not been overruled or denied by a Final Order.
Prior to the time that an objection has been or may be timely Filed, for the
purposes of the Plan, a Claim shall be considered a Disputed Claim to the extent
that: (i) such Claim has been designated as a Disputed Claim by the timely
service of a Notice of Disputed Claim Status, (ii) the amount of the Claim
specified in the proof of claim exceeds the amount of any corresponding Claim in
the Schedules of Assets and Liabilities to the extent of such excess; (iii) no
corresponding Claim has been scheduled in the Schedules of Assets and
Liabilities; or (iv) the Claim has been scheduled in the Schedules of Assets and
Liabilities as contingent, disputed or unliquidated or in the amount of $0.

“Disputed Cure Amount” means, with respect to an Executory Contract for which a
Proof of Cure Claim is filed, the amount that the counterparty to such Executory
Contract asserts is necessary to assume such Executory Contract under 11 U.S.C.
§ 365(b).

 

4



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 41 of 50

 

“Distribution” means, except as otherwise provided in the Plan, the property
required by the Plan to be distributed to the holders of Allowed Claims.

“Distribution Date” means any date that a Distribution is made under the Plan or
the Distribution Trust Agreement.

“Distribution Record Date” means the Confirmation Date.

“Distribution Reserve” means a reserve established to hold, in one or more
segregated accounts to be established by the Debtor, Cash equal to the aggregate
of (a) Cash that would have been distributed on the Distribution Date on account
of Disputed or undetermined (i) Administrative Claims had they been Allowed
Claims, provided that with respect to Administrative Claims for which
applications for compensation of professionals or other periods retained or to
be compensated pursuant to sections 327, 328, 330, 331 and 503(b) of the
Bankruptcy Code are or will be pending but are then undetermined, the amount of
Cash deposited shall be the amount sought by such persons or the maximum amount
such persons indicate that they intend to apply for, and provided that with
respect to Administrative Claims for which applications for compensation of the
Chapter 7 Trustee or the Chapter 11 Trustee are or will be pending but are then
undetermined, the amount of Cash deposited shall be the amount sought by such
persons or the maximum amount such persons indicate that they intend to apply
for, (ii) Priority Unsecured Non-Tax Claims, (iii) Secured Claims, (iv) General
Unsecured Claims, (v) Intercompany Claims and (v) Equity Interests , plus
(b) accrued interest on all Cash in the Distribution Reserve, plus (c) Cash in
the amount of all taxes previously incurred by the Debtor (and not paid or
otherwise provided for under the Plan) and all taxes and professional fees
estimated to be incurred by the Reorganized Debtor, including professional fees
of the Reorganized Debtor; plus (d) Cash in the amount of all estimated costs
and expenses of effectuating the actions and duties of the Distribution Trustee,
including under Articles VI and XIII of the Plan.

“Distribution Trust” means the trust established under the Plan and the
Distribution Trust Agreement.

“Distribution Trust Account” means the segregated interest bearing account
established by the Distribution Trust into which shall be deposited (a) the
Distribution Trust Fund, (b) the proceeds of the Distribution Trust Actions, and
(c) the proceeds of the liquidation of all other Distribution Trust Assets.

“Distribution Trust Actions” means the Avoidance Actions and Estate Actions held
by the Debtor and/or the Estate on the Effective Date, except for any cause of
action against the Protected Action Parties, and transferred to the Distribution
Trust at the Closing.

“Distribution Trust Agreement” means the trust agreement that establishes the
Distribution Trust and governs the powers, duties, and responsibilities of the
Distribution Trustee. The Distribution Trust Agreement shall be part of the Plan
Supplement.

 

5



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 42 of 50

 

“Distribution Trust Assets” means, collectively, (a) the Distribution Trust
Actions, (b) the Distribution Trust Fund, and (c) the SED Patents, subject to
the License.

“Distribution Trust Available Cash” means the cash on deposit in the
Distribution Trust Account at any time, less the Distribution Trust Operating
Reserve.

“Distribution Trust Fund” means the Cash Consideration less any amounts paid by
the Debtor on the Effective Date.

“Distribution Trust Operating Expenses” means the reasonable costs and expenses,
including professional fees, of the Distribution Trustee in administering the
Distribution Trust.

“Distribution Trust Operating Reserve” means such reserve of Cash determined
from time to time by the Distribution Trustee pursuant to the Distribution Trust
Agreement to be reasonably necessary to pay Distribution Trust Operating
Expenses, including (a) the unpaid liabilities, debts, or obligations of the
Distribution Trust; (b) the fees and expenses of the Distribution Trustee;
(c) all fees and expenses of professionals retained by the Distribution Trust;
and (d) any and all other costs associated with the liquidation or preservation
of the Distribution Trust Assets.

“Distribution Trustee” means the Person appointed to administer the Distribution
Trust with such rights, duties, and obligations as set forth in the Distribution
Trust Agreement.

“District Court” means the United States District Court for the District of
Delaware.

“Effective Date” means the first Business Day following the Confirmation Date on
which (a) the Confirmation Order is not stayed, (b) all conditions to the
effectiveness of the Plan have been satisfied or waived as provided in the Plan,
and (c) the Reorganized Debtor has Filed a notice of the Effective Date.

“Enhanced Deposit” means Cash paid by the Plan Sponsor in the amount of
$3,800,000, on April 4, 7, and 12, 2016, to the Chapter 7 Trustee and
subsequently held by the Chapter 11 Trustee.

“Equity Interest” means any interest in the Debtor represented by ownership of
common or preferred stock, including, to the extent provided by applicable law,
any purchase right, warrant, stock option or other equity or debt security
(convertible or otherwise) evidencing or creating any right or obligation to
acquire or issue any of the foregoing.

“Equity Trading Order” means the Final Order Establishing Notification and
Hearing Procedures for Trading in Equity Securities (Doc. No. 127).

“Estate” means the estate created upon the filing of the Bankruptcy Case
pursuant to section 541 of the Bankruptcy Code, together with all rights, claims
and interests appertaining thereto.

 

6



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 43 of 50

 

“Estate Actions” means causes of actions held by the Estate.

“Estate Property” means all right, title, and interest in and to any and all
property of every kind or nature owned by the Debtor or its Estate on the
Effective Date as defined by 11 U.S.C. § 541.

“Estimated Professionals Amount” means the fees and expenses payable to Estate
professionals under the Approved Budget, but not drawn under Post-Petition Note,
and estimated by the Chapter 11 Trustee, in good faith, to be likely to be
approved by Court order and payable to such Estate professionals.

“Estimated Liabilities Amount” means Ordinary Course Liabilities under the
Approved Budget, but not drawn under Post-Petition Note, and estimated by the
Chapter 11 Trustee, in good faith, to be likely payable to such Ordinary Course
Creditors.

“Executory Contracts” means executory contracts and unexpired leases as such
terms are used in 11 U.S.C. § 365, including all operating leases, capital
leases, and contracts to which the Debtor is a party or beneficiary on the
Confirmation Date.

“File or Filed” means a request for relief encompassed within a pleading or
other document is Filed when and on such date as such pleading or other document
is entered on the docket of the Bankruptcy Court in this Bankruptcy Case. A
proof of claim is Filed when and on such date as such proof of claim is entered
on the claims register in this Bankruptcy Case.

“Final Borrowing Notice” means the final borrowing notice provided for under the
Post-Petition Financing Order and Post-Petition Note, which shall include the
Estimated Professionals Amount, the Estimated Liabilities Amount and any amounts
under 28 U.S.C. § 1930 estimated to be incurred through the Effective Date, but
not to exceed amounts provided for under the Approved Budget.

“Final Order” means an order or judgment which has not been reversed, stayed,
modified, or amended and as to which the time for appeal has expired and no stay
has been obtained.

“Financing Consideration” means the consideration payable by the Plan Sponsor to
pay off the Allowed Post-Petition Lender Financing Claim, which may be reduced
on a dollar-for-dollar basis to reflect the amount of Allowed Post-Petition
Lender Financing Claim exchanged for New Equity pursuant to the Subscription
Option. For the avoidance of doubt, the Plan Sponsor and the Post-Petition
Lender, to the extent they are both the same entity, may agree to satisfy the
Allowed Post-Petition Lender Financing Claim without having to fund actual Cash
from the Plan Sponsor to the Post-Petition Lender.

“General Bar Date” means the deadline for filing proofs of claim established by
the Bankruptcy Court as August 4, 2016 at 4:00 p.m. prevailing Eastern time.

 

7



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 44 of 50

 

“General Unsecured Claim” means a Claim other than an Administrative Claim, a
Priority Unsecured Non-Tax Claim, a Priority Tax Claim, or an Intercompany
Claim.

“Governmental Unit” means United States; State; Commonwealth; District;
Territory; municipality; department, agency, or instrumentality of the United
States (but not a U.S. trustee while serving as a trustee in a case under title
11 of the United States Code), a State, a Commonwealth, a District, a Territory,
or a municipality; or other domestic government.

“Insider” has the meaning set forth in section 101(31) of the Bankruptcy Code.

“Intercompany Claim” means a Claim held by, asserted by, or assertable by any
former or present affiliate of the Debtor, other than an Administrative Claim, a
Priority Unsecured Non-Tax Claim, or a Priority Tax Claim.

“Interest Holder” means any record or beneficial holder or owner of an Equity
Interest.

“Intellectual Property” means intellectual property, including, without
limitation, the following: (i) all patents and patent applications, domestic or
foreign, all licenses relating to any of the foregoing and all income and
royalties with respect to any licenses, all rights to sue for past, present or
future infringement thereof, all rights arising therefrom and pertaining thereto
and all reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof; (ii) all copyrights and applications for
copyright, domestic or foreign, together with the underlying works of authorship
(including titles), whether or not the underlying works of authorship have been
published and whether said copyrights are statutory or arise under the common
law, and all other rights and works of authorship, all computer programs,
computer databases, computer program flow diagrams, source codes, object codes
and all tangible property embodying or incorporating any copyrights, all
licenses relating to any of the foregoing and all income and royalties with
respect to any licenses, and all other rights, claims and demands in any way
relating to any such copyrights or works, including royalties and rights to sue
for past, present or future infringement, and all rights of renewal and
extension of copyright; (iii) all state (including common law), federal and
foreign trademarks, service marks and trade names, and applications for
registration of such trademarks, service marks and trade names, all licenses
relating to any of the foregoing and all income and royalties with respect to
any licenses, whether registered or unregistered and wherever registered, all
rights to sue for past, present or future infringement or unconsented use
thereof, all rights arising therefrom and pertaining thereto and all reissues,
extensions and renewals thereof; (iv) all trade secrets, trade dress, trade
styles, logos, other source of business identifiers, mask-works, mask-work
registrations, mask-work applications, software, confidential and proprietary
information, customer lists, license rights, advertising materials, operating
manuals, methods, processes, know-how, algorithms, formulae, databases, quality
control procedures, product, service and technical specifications, operating,
production and quality control manuals, sales literature, drawings,
specifications, blue prints, descriptions, inventions, name plates, catalogs,
internet websites, and internet domain names and associated URL addresses;
(v) the entire goodwill of or associated with the businesses now or hereafter
conducted by the Debtor connected with and symbolized by any of the
aforementioned properties and assets; and (vi) all accounts, payment
intangibles, commercial tort claims and other rights to payment, all other
proprietary rights or other intellectual or other similar property, and all
other general intangibles associated with or arising out of any of the
aforementioned properties and assets and not otherwise described above, and all
proceeds of any IP.

 

8



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 45 of 50

 

“License” means a license on the terms and conditions provided for on Exhibit 1
to this Glossary.

“Lien” means a charge against or interest in property to secure payment of a
debt or performance of an obligation which has not been avoided or invalidated
under any provision of the Bankruptcy Code or other applicable law.

“New Equity” means the all of the equity interest in the Reorganized Debtor,
issued on the Effective Date, to the Plan Sponsor, and to the Post-Petition
Lender under and subject to the Subscription Option, in the total amount of
1,000 shares, free and clear of all Liens, Claims and encumbrances of any kind,
except as provided in the Plan.

“Objection to Cure Amount” means the document filed in the Bankruptcy Court by a
counterparty to an Executory Contract required in the event that such
counterparty disputes the Cure Amount identified in the Schedule of Assumed
Contracts and Unexpired Leases.

“Ordinary Course Creditor(s)” means a Creditor with an Ordinary Course
Liability.

“Ordinary Course Liability” means an Administrative Claim (other than a
Professional Compensation Claim or an Administrative Tax Claim) based on
liabilities incurred in the ordinary course of the Debtor’s business operations
solely to the extent provided for in the Approved Budget.

“Person” means an individual, a corporation, a partnership, an association, a
joint stock company, a joint venture, an estate, a trust, an unincorporated
association or organization, a governmental unit or any agency or subdivision
thereof or any other entity, and the Protected Parties.

“Petition Date” means February 1, 2016, the date on which the Debtor filed its
voluntary Chapter 7 petition commencing the Bankruptcy Case.

“Plan” means this Plan of Reorganization of the Debtor, as it may be amended or
modified.

“Plan Consideration” means the Cash Consideration and the Financing
Consideration.

“Plan Documents” means, collectively, those material documents executed or to be
executed in order to consummate the transactions contemplated under the Plan,
which will be filed with the Bankruptcy Court on or before August 9, 2016,
including the Distribution Trust Agreement and any other documents that make up
the Plan Supplement.

 

9



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 46 of 50

 

“Post-Petition Financing” means the post-petition financing provided by the
Post-Petition Lender pursuant to the Post-Petition Financing Order

“Post-Petition Financing Order” means the interim financing order (Doc.
No. 150), and the final financing order (Doc. No. [                    ]).

“Post-Petition Lender” means ESW Capital, LLC, in its capacity as post-petition
lender under the Post-Petition Note.

“Post-Petition Lender Financing Claim” means the Administrative Claim of the
Post-Petition Lender under the Post-Petition Note. The Post-Petition Lender
Financing Claim is Allowed in full.

“Post-Petition Note” means the Senior Secured Super-Priority Post-Petition
Financing Note, dated as of May 26, 2016, by and between the Debtor and the
Post-Petition Lender and approved under the Post-Petition Financing Order, as
amended, supplemented or otherwise modified.

“Plan Sponsor” means ESW Capital, LLC or an affiliate, in such capacity.

“Plan Supplement” means, collectively, any such documents as are referenced as
such in this Plan to be Filed hereafter to supplement or clarify aspects of the
Plan.

“Plan Supplement Deadline” means August 9, 2016.

“Post-Confirmation Service List” means the list of those parties who have
notified the Reorganized Debtor in writing, at or following the Confirmation
Hearing, of their desire to receive electronic notice of all pleadings filed by
the Reorganized Debtor and have provided the e-mail address to which such
notices shall be sent.

“Priority Unsecured Non-Tax Claim” means any Claim (other than an Administrative
Claim, Priority Tax Claim or an Intercompany Claim) to the extent entitled to
priority in payment under section 507(a) of the Bankruptcy Code.

“Priority Tax Claim” means any Claim held by a Governmental Unit entitled to
priority in payment under section 507(a)(8) of the Bankruptcy Code.

“Pro Rata Share” means as to a particular holder of a particular Claim, the
ratio that the amount of such Claim held by such Claimholder bears to the
aggregate amount of all Claims in the particular Class or category. Such ratio
shall be calculated as if all Claims in the particular Class or category
asserted against Debtor are Allowed Claims as of the Effective Date, unless
specifically provided otherwise in the Plan.

“Professional” means a professional employed in the Bankruptcy Case pursuant to
Final Order under sections 327, 328, 363, or 1103 of the Bankruptcy Code;
provided that for the purposes of any bar dates, duties or other requirements
imposed by the Plan (as distinguished

 

10



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 47 of 50

 

from benefits or rights provided by or pursuant to the Plan), any professional
not so employed in the Bankruptcy Case, but asserting any right or claim like a
Professional on account of any service for or engagement by any foreign
representative or foreign proceeding, shall have to comply with such same bar
dates, duties and requirements as a Professional as one condition precedent to
seeking any standing in the Bankruptcy Case, any Allowance of any Claim or any
other right under the Plan like a Professional, with the Reorganized Debtor and
other parties in interest reserving all other challenges and defenses thereto.

“Professional Compensation Claim” means a Claim for compensation or
reimbursement of expenses of a Professional retained in the Bankruptcy Case or
any Chapter 11 trustee, and requested in accordance with the provisions of 11
U.S.C. §§ 326, 327, 328, 330, 331, 503(b) and 1103; provided that for the
purposes of any Claim asserted by any professional not so employed in the
Bankruptcy Case, but asserting any Claim like a Professional on account of any
service for or engagement by any foreign representative or foreign proceeding,
the holder of such Claim shall have to comply with the same bar dates, duties
and requirements as the holder of a Professional Compensation Claim as one
condition precedent to seeking any standing or treatment as such, with the
Reorganized Debtor and other parties in interest reserving all other challenges
and defenses thereto.

“Protected Action Parties” (each one, a “Protected Action Party”) means any and
all customers, vendors and employees of the Debtor expressly designated in
writing by the Plan Sponsor or Reorganized Debtor in its sole discretion.

“Proponent” means the Chapter 11 Trustee on behalf of the Debtor’s Estate.

“Protected Parties” (each one, a “Protected Party”) means (a) the Debtor;
(b) the Chapter 11 Trustee; (c) the Chapter 7 Trustee; (d) the Reorganized
Debtor; (e) the Distribution Trust; (f) the Distribution Trustee; (g) the Plan
Sponsor and its affiliates; (h) the Post-Petition Lender; and (i)directors,
officers, agents, attorneys, accountants, consultants, equity holders, financial
advisors, investment bankers, professionals, experts, and employees of any of
the foregoing, in their respective capacities as such. Any affiliate or other
party related to any Protected Party shall also be a Protected Party to the
extent that such affiliate or related party is alleged or charged to be directly
or indirectly liable on any derivative, vicarious liability, alter ego or other
theory for imposing liability on an affiliate or related party for the conduct
or liability of the Protected Party. For the avoidance of doubt, the target of
any Distribution Trust Avoidance Action shall not be, and is not, a Protected
Party.

“Qualified Ordinary Course Creditor” means of the Ordinary Course Creditors, the
Post-Petition Lender.

“Rejection Claim Bar Date” means either (as applicable) (i) in respect to
Executory Contracts rejected pursuant to a revocation notice filed pursuant to
Section 8.3(b) of the Plan, the date that is thirty (30) days after the filing
of such revocation notice, or (ii) as to all other Executory Contracts, the date
that is thirty (30) days after the Effective Date.

 

11



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 48 of 50

 

“Released Parties” (each one, a “Released Party”) means (a) the Chapter 11
Trustee; (b) the Chapter 7 Trustee; (c) the Reorganized Debtor; (d) the
Distribution Trust; (e) the Distribution Trustee; (f) the Plan Sponsor and its
affiliates; (g) the Post-Petition Lender; and (i) directors, officers, agents,
attorneys, accountants, consultants, equity holders, financial advisors,
investment bankers, professionals, experts, and employees of any of the
foregoing, in their respective capacities as such. Any affiliate or other party
related to any Released Party shall also be a Released Party to the extent that
such affiliate or related party is alleged or charged to be directly or
indirectly liable on any derivative, vicarious liability, alter ego or other
theory for imposing liability on an affiliate or related party for the conduct
or liability of the Released Party. For the avoidance of doubt, the target of
any Distribution Trust Avoidance Action shall not be, and is not, a Released
Party solely as to such Distribution Trust Avoidance Action.

“Reorganized Debtor” means the Debtor as it exists after the Effective Date.

“Rights of Action” means any and all claims, debts, demands, rights, defenses,
actions, causes of action, suits, contracts, agreements, obligations, accounts,
defenses, offsets, powers, privileges, licenses and franchises of any kind or
character whatsoever, known or unknown, suspected or unsuspected, whether
arising before, on, or after the Petition Date, in contract or in tort, at law
or in equity, or under any other theory of law, of the Debtor or its Estate.

“Schedule of Assumed Contracts and Unexpired Leases” means the schedule
identifying the Executory Contracts and Unexpired Leases to be assumed by the
Reorganized Debtor under the Plan. The Schedule of Assumed Contracts and
Unexpired Leases is attached as Exhibit B to the Plan.

“Schedules of Assets and Liabilities” means the Debtor’s Schedules of Assets and
Liabilities, as may be amended or supplemented, and filed with the Bankruptcy
Court in accordance with section 521(a)(1) of the Bankruptcy Code, including as
amended by the Plan or any Plan Supplement.

“Secured Claim” means a claim secured by the Debtor’s assets, except for the
Allowed Post-Petition Lender Financing Claim.

“SED Patents” means the United States patents bearing the patent numbers 7036020
and 7426747.

“Segregated Account” means segregated account(s) established by the Chapter 11
Trustee, and after the Effective Date held by the Distribution Trust to hold the
Estimated Professionals Amount and Estimated Liabilities Amount.

“Subordinated Claim” means any Claim subject to subordination under section
510(b) of the Bankruptcy Code, including, but not limited to, any Claim
resulting from or related to the Shareholder Lawsuit.

“Subscription Option” means the ability of the Qualified Ordinary Course
Creditor to, at its option, exchange a total of up to $1,800,000 of its Allowed
Post-Petition Lender Financing

 

12



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 49 of 50

 

Claim for up to a total of 600 shares of New Equity at a rate of $3,000 of its
Allowed Post-Petition Lender Financing Claim for one (1) share of New Equity.
The Plan Sponsor reserves the right to modify the Subscription Option, provided
that (i) no such modification shall adversely impact the Plan treatment of other
creditors and (ii) such modification is approved by the Post-Petition Lender.

“Treasury Regulations” means the regulations promulgated under the Internal
Revenue Code by the Department of the Treasury of the United States.

“U.S. Trustee” means the Office of the United States Trustee for Region 3.

“Voting Record Date” means July 19, 2016

 

13



--------------------------------------------------------------------------------

Case 16-10284-KJC         Doc 247         Filed 07/19/16         Page 50 of 50

 

EXHIBIT 1

to the Glossary of Defined Terms

 

(a) The Chapter 11 Trustee, on behalf of the Debtor and its affiliates
(“Licensor”), grants to ESW Capital, LLC and the ESW Affiliates (the “Licensee
Parties”), their contractors, vendors and suppliers (but only in their capacity
as contractors, vendors and suppliers for or on behalf of Licensee Parties), and
their customers (whether direct or indirect) and resellers (but only to the
extent of their capacity as customers, and resellers of Licensee Offerings), an
irrevocable, non-royalty bearing, fully paid-up, non-exclusive,
non-sublicensable, nontransferable, worldwide license, under the Licensed
Patents to practice, design, make, have made, copy, operate, have operated, use,
sell, license (Licensee Offerings but not Licensed Patents), offer to sell or
license, import, and otherwise dispose of any and all Licensee Offerings, and to
practice any process or method claimed in any of the Licensed Patents for
Licensee Offerings. An ESW Affiliate means an entity that controls, is
controlled by or is under common control with ESW Capital, LLC.

 

(b) The liabilities incurred by an entity prior to such entity meeting the
definition of an ESW Affiliate are not immunized by the fact that the entity has
become an ESW Affiliate. However, upon becoming an ESW Affiliate the activities,
products and services of the ESW Affiliate from that point forward shall be
covered by the license set forth herein.

 

(c) If, after the Effective Date, a Licensee Party spins off an ESW Affiliate
(either by disposing of it to a third party or in some other manner reducing
ownership or control so that the spun-off entity is no longer an ESW Affiliate)
(an” ESW Affiliate Spin Off’); then the Licensee Party, shall have the right to
partially assign the license granted hereunder to an ESW Affiliate Spin Off in
respect to such Licensee Offerings owned by the applicable ESW Affiliate at the
time of the spin-off, and the license granted to such spun-off entity will
continue (subject to the terms of this Agreement) as to only those Licensee
Offerings owned by such spun-off ESW Affiliate at the time of the spin-off and
any future upgrades or enhancements thereto (the “ESW Affiliate Products”). For
purposes of this provision, any unaffiliated third-party to whom an ESW
Affiliate is spun-off or otherwise disposed of shall be considered a
“Purchaser.” In no event shall any license, immunities and other rights
following such ESW Affiliate Spin Off apply to or cover Purchaser, including but
not limited to any Purchaser products or services (other than the portion that
constitutes ESW Affiliate Products).

 

(d) “Licensee Offering” means any past, present or future technology,
specification, platform or any other product or service that is sold, licensed
(but not Licensed Patents), offered, imported, exported or otherwise provided by
Licensee Parties.

 

1